Exhibit 10.1


Published CUSIP Numbers: 42224MAA1
42224MAC7
42224MAD5






 
FIFTH AMENDED AND RESTATED
 
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
Dated as of June 8, 2012
 
Among
 
HEALTHWAYS, INC.
as Borrower,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
U.S. BANK NATIONAL ASSOCIATION and
FIFTH THIRD BANK
as Co-Syndication Agents,


JPMORGAN CHASE BANK, N.A.
as Documentation Agent


and


SUNTRUST BANK
as Administrative Agent
 


====================================================================
 
SUNTRUST ROBINSON HUMPHREY, INC.
U.S. BANK NATIONAL ASSOCIATION and FIFTH THIRD BANK
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
 
ARTICLE I
  DEFINITIONS; CONSTRUCTION
1
 
Section 1.1
Definitions
1
 
Section 1.2
Classifications of Loans and Borrowings
27
 
Section 1.3
Accounting Terms and Determination
27
 
Section 1.4
Terms Generally
27
 
Section 1.5
Currency Translations
28
 
ARTICLE II
  AMOUNT AND TERMS OF THE COMMITMENTS
28
 
Section 2.1
General Description of Facilities
28
 
Section 2.2
Revolving Loans
29
 
Section 2.3
Procedure for Revolving Borrowings
29
 
Section 2.4
Swingline Commitment
29
 
Section 2.5
Procedure for Swingline Borrowing; Etc
29
 
Section 2.6
Term Loans
31
 
Section 2.7
Intentionally Omitted
31
 
Section 2.8
Funding of Borrowings
31
 
Section 2.9
Interest Elections
32
 
Section 2.10
Optional Reduction and Termination of Commitments
33
 
Section 2.11
Repayment of Loans
33
 
Section 2.12
Evidence of Indebtedness
34
 
Section 2.13
Optional and Mandatory Prepayments
35
 
Section 2.14
Interest on Loans
36
 
Section 2.15
Fees
37
 
Section 2.16
Computation of Interest and Fees
38
 
Section 2.17
Inability to Determine Interest Rates
38
 
Section 2.18
Illegality
39
 
Section 2.19
Increased Costs
39
 
Section 2.20
Funding Indemnity
40
 
Section 2.21
Taxes
41
 
Section 2.22
Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Application of
funds
43
 
Section 2.23
Mitigation of Obligations
45
 
Section 2.24
Letters of Credit
46
 
Section 2.25
Increase of Commitments; Additional Lenders
50
 
Section 2.26
Replacement of a Lender
53
 
Section 2.27
Defaulting Lenders
54
 
ARTICLE III
  CONDITIONS PRECEDENT
56
 
Section 3.1
Conditions To Effectiveness
56
 
Section 3.2
Each Credit Event
58
 
Section 3.3
Delivery of Documents
59
 
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES
59
 
Section 4.1
Existence; Power
59
 
Section 4.2
Organizational Power; Authorization
59
 
Section 4.3
Governmental Approvals; No Conflicts
59
 
Section 4.4
Financial Statements
60
 
Section 4.5
Litigation and Environmental Matters
60
 
Section 4.6
Compliance with Laws and Agreements
60
 
Section 4.7
Investment Company Act, Etc
60
 
Section 4.8
Taxes
60
 
Section 4.9
Margin Regulations
61
 
Section 4.10
ERISA
61
 
Section 4.11
Ownership of Property; Insurance
61
 
Section 4.12
Disclosure
61
 
Section 4.13
Labor Relations
62
 
Section 4.14
Subsidiaries
62
 
Section 4.15
Security Documents
62
 
Section 4.16
Material Agreements
62
 
Section 4.17
OFAC
63
 
Section 4.18
Patriot Act
63
 
Section 4.19
Solvency
63
 
Section 4.20
Healthcare Matters
63
 
ARTICLE V
  AFFIRMATIVE COVENANTS
64
 
Section 5.1
Financial Statements and Other Information
64
 
Section 5.2
Notices of Material Events
66
 
Section 5.3
Existence; Conduct of Business
67
 
Section 5.4
Compliance with Laws, Etc
67
 
Section 5.5
Payment of Obligations
67
 
Section 5.6
Books and Records
67
 
Section 5.7
Visitation, Inspection, Etc
67
 
Section 5.8
Maintenance of Properties; Insurance
68
 
Section 5.9
Use of Proceeds and Letters of Credit
68
 
Section 5.10
Additional Subsidiaries
68
 
Section 5.11
Additional Real Estate; Leased Locations
69
 
Section 5.12
Further Assurances
69
 
Section 5.13
Compliance Program
70
 
ARTICLE VI
  FINANCIAL COVENANTS
70
 
Section 6.1
Leverage Ratio
70
 
Section 6.2
Fixed Charge Coverage Ratio
70
 
ARTICLE VII
  NEGATIVE COVENANTS
71
 
Section 7.1
Indebtedness
71
 
Section 7.2
Liens
72
 
Section 7.3
Fundamental Changes
73
 
Section 7.4
Investments, Loans, Etc
73
 
Section 7.5
Restricted Payments
74
 
Section 7.6
Sale of Assets
74
 
Section 7.7
Transactions with Affiliates
75
 
Section 7.8
Restrictive Agreements
75
 
Section 7.9
Sale and Leaseback Transactions
75
 
Section 7.10
Hedging Transactions
75
 
Section 7.11
Status of Incorporation and Formation
76
 
Section 7.12
Accounting Changes
76
 
Section 7.13
Amendment to Material Documents
76
 
Section 7.14
Permitted Subordinated Debt
76
 
Section 7.15
Government Regulation
76
 
ARTICLE VIII
  EVENTS OF DEFAULT
76
 
Section 8.1
Events of Default
76
 
Section 8.2.
Application of Proceeds from Collateral.
79
 
ARTICLE IX
  THE ADMINISTRATIVE AGENT
80
 
Section 9.1
Appointment of Administrative Agent
80
 
Section 9.2
Nature of Duties of the Administrative Agent
80
 
Section 9.3
Lack of Reliance on the Administrative Agent
81
 
Section 9.4
Certain Rights of the Administrative Agent
81
 
Section 9.5
Reliance by the Administrative Agent
81
 
Section 9.6
The Administrative Agent in its Individual Capacity
81
 
Section 9.7
Successor Administrative Agent
82
 
Section 9.8
Withholding Tax
82
 
Section 9.9
Administrative Agent May File Proofs of Claim
83
 
Section 9.10
Authorization to Execute other Loan Documents
84
 
Section 9.11.
Collateral and Guaranty Matters
84
 
Section 9.12
Documentation Agent; Co-Syndication Agents
84
 
Section 9.13
Right to Realize on Collateral and Enforce Subsidiary Guarantee Agreement
84
 
Section 9.14
Secured Bank Product Obligations and Hedging Obligations
85
 
ARTICLE X
  MISCELLANEOUS
85
 
Section 10.1
Notices
85
 
Section 10.2
Waiver; Amendments
88
 
Section 10.3
Expenses; Indemnification
90
 
Section 10.4
Successors and Assigns
92
 
Section 10.5
Governing Law; Jurisdiction; Consent to Service of Process
96
 
Section 10.6
WAIVER OF JURY TRIAL
96
 
Section 10.7
Right of Setoff
96
 
Section 10.8
Counterparts; Integration
97
 
Section 10.9
Survival
97
 
Section 10.10
Severability
97
 
Section 10.11
Confidentiality
98
 
Section 10.12
Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by Law
98
 
Section 10.13
U.S. Patriot Act Notification
98
 
Section 10.14
Location of Closing
99
 
Section 10.15
Amendment and Restatement
99
 
Section 10.16
Currency Conversion
99
 
Section 10.17
Exchange Rates
100
 
Section 10.18
No Advisory or Fiduciary Responsibility
100
 

 

 
 

--------------------------------------------------------------------------------

 
Schedules


Schedule I                           -              Applicable Margin and
Applicable Percentage
Schedule II                          -              Revolving Commitment and
Term Loan Commitment Amounts
Schedule 2.24                      -              Existing Letters of Credit
Schedule 3.1(b)                   -              Excluded Subsidiaries
Schedule 4.5(a)                   -              Litigation
Schedule 4.14                      -              Subsidiaries
Schedule 7.1                        -              Existing Indebtedness
Schedule 7.2                        -              Existing Liens
Schedule 7.4                        -              Existing Investments, Loans,
Etc.




Exhibits


Exhibit A                      -           Form of Assignment and Acceptance
Agreement


Exhibit 2.3                     -           Form of Notice of Revolving
Borrowing
 
 
 
 

--------------------------------------------------------------------------------

 


FIFTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
THIS FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of June 8, 2012, by and among
HEALTHWAYS, INC., a Delaware corporation (the “Borrower”), the several banks and
financial institutions from time to time party hereto (the “Lenders”), the
issuing banks from time to time party hereto (each, an “Issuing Bank”) and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), and as swingline lender (the “Swingline Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, SunTrust Bank, as Administrative Agent, and the Lenders
are parties to that certain Fourth Amended and Restated Revolving Credit Loan
Agreement dated March 30, 2010 (as heretofore amended or modified from time to
time, the “Existing Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to provide a $200,000,000 senior revolving credit facility
and a $200,000,000 senior term loan and to make certain other changes to the
Existing Credit Agreement; subject to the terms and conditions hereof, the
Lenders are willing to agree to such amendment and restatement of the Existing
Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree that the Existing Credit Agreement is
amended and restated in its entirety as follows:
 
ARTICLE I                      
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acceptable Currencies” shall mean Dollars, Pounds, Euros, Australian Dollars
and such other foreign currencies freely convertible into Dollars as agreed upon
by the Borrower, the relevant Issuing Bank and the Administrative Agent.
 
“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than a Subsidiary
of the Borrower) that constitute all or substantially all of the assets of such
Person or comprise a business unit of such Person. With respect to a
determination of the amount of an Acquisition, such amount shall include all
consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness in connection therewith.
 
“Additional Lender” shall have the meaning given to such term in Section 2.25.
 
 
1

--------------------------------------------------------------------------------

 
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage, to the extent Eurodollar reserves are maintained.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affected Lender” shall have the meaning assigned to such term in Section 2.26.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For purposes of this definition
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Fifth
Restatement Date, the Aggregate Revolving Commitment Amount equals $200,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean with respect to all Loans outstanding on any
date, the Base Rate Margin or the Eurodollar Rate Margin, as applicable, equal
to a percentage per annum set forth in the Pricing Grid determined by reference
to the applicable Leverage Ratio in effect on such date (for the four Fiscal
Quarter period then most recently ended); provided, that a change in the
applicable Eurodollar Rate Margin or Base Rate Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after the
Borrower delivers the financial statements required by Section 5.1(a) or (b), as
applicable, and the compliance certificate required by Section 5.1(d); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such certificate, the Eurodollar Rate Margin and Base
Rate Margin shall be at Level I as set forth in the Pricing Grid until such time
as such financial statements and certificate are delivered, at which time the
Eurodollar Rate Margin and Base Rate Margin shall be determined as provided
above.   Notwithstanding the foregoing, the Eurodollar Rate Margin and Base Rate
Margin from the Fifth Restatement Date until the date by which the financial
statements and compliance certificate for the Fiscal Quarter ending on September
30,
 
 
2

--------------------------------------------------------------------------------

 
 
2012 are required to be delivered shall be at Level III of the Pricing Grid.  In
the event that any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the Pricing Grid (the “Accurate Applicable Margin”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall promptly deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the Pricing Grid for such period and (iii) the Borrower shall
promptly pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such Accurate Applicable Margin
for such period.  The provisions of this definition shall not limit the rights
of the Administrative Agent and the Lenders with respect to Section 2.14(c) or
Article VIII.
 
“Applicable Percentage” shall mean, (x) with respect to the commitment fee for
Revolving Commitments, as of any date, the percentage per annum as set forth in
the Pricing Grid determined by reference to the applicable Leverage Ratio in
effect on such date (for the four Fiscal Quarter period then most recently
ended) and (y) with respect to the letter of credit fee, as of any date, the
percentage per annum as set forth in the Pricing Grid determined by reference to
the applicable Leverage Ratio in effect on such date (for the four Fiscal
Quarter period then most recently ended); provided, that a change in the
Applicable Percentage resulting from a change in the Leverage Ratio shall be
effective on the second Business Day after the Borrower delivers the financial
statements required by Section 5.1(a) or (b), as applicable, and the compliance
certificate required by Section 5.1(d); provided further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
certificate, (x) the Applicable Percentage for Revolving Commitments shall be at
Level I as set forth in the Pricing Grid and (y) the Applicable Percentage for
Letter of Credit Fees shall be at Level I as set forth in the Pricing Grid, in
each case until such time as such financial statements and certificate are
delivered, at which time the Applicable Percentage shall be determined as
provided above.  Notwithstanding the foregoing, the Applicable Percentage for
both the commitment fee and the letter of credit fee from the Fifth Restatement
Date until the date by which the financial statements and compliance certificate
for the first full Fiscal Quarter ending on September 30, 2012 are required to
be delivered shall be at Level III of the Pricing Grid.  In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the Pricing Grid (the “Accurate Applicable Percentage”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall promptly deliver to the Administrative Agent a correct financial statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Percentage shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the Pricing Grid for such period and (iii) the Borrower shall promptly pay
to the Administrative Agent, for the account of the Lenders, the accrued
additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period.  The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to Section
2.14(c) or Article VIII.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
3

--------------------------------------------------------------------------------

 
 
“Asset Sale” shall mean any Disposition or series of related Dispositions of any
asset(s) of the Borrower or any of its Subsidiaries, excluding any such
Disposition permitted by Section 7.6.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b) herein) and accepted by the Administrative Agent, in
the form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
 
“Assignment and Security Agreement” shall mean the Second Amended and Restated
Assignment and Security Agreement, dated as of the date hereof, executed by the
Borrower and its Domestic Subsidiaries in favor of the Administrative Agent for
the benefit of the Lenders in accordance with the terms hereof.
 
“Australian Dollar(s)” shall mean lawful money of the Commonwealth of Australia.
 
"Availability" shall mean, at any time, the committed principal amount of the
Aggregate Revolving Commitments at such time, less the aggregate Revolving
Credit Exposure of all Lenders at such time.
 
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.


“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of the Loan Parties to Bank Product Providers incurred with respect
to Bank Products.
 
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender,
(ii) has been designated by the Borrower in writing to the Administrative Agent
as a “Bank Product Provider” under this Agreement and (iii) in a writing
executed by such Person and the Borrower has provided the Administrative Agent
with (x) a description of such Bank Product, (y) the maximum dollar amount of
obligations arising thereunder (the “Bank Product Amount”) and (z) the
methodology to be used by such parties in determining the obligations under such
Bank Product from time to time.  In no event shall any Bank Product Provider
acting in such capacity be deemed a Lender for purposes hereof to the extent of
and as to Bank Products except that each reference to the term “Lender” in
Article IX and Section 10.4 shall be deemed to include such Bank Product
Provider, and in no event shall the approval of any such person in its capacity
as Bank Product Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.  The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider and the Borrower.
No Bank Product Amount may be established at any time that a Default or Event of
Default exists.
 
“Bank Products” shall mean, collectively, any of the following services provided
to any Loan Party by any Bank Product Provider: (a) any treasury or other cash
management services, including deposit accounts, automated clearing house (ACH)
origination and other funds transfer, depository (including cash vault and check
deposit), zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate” shall mean the highest of (i) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds Rate, as in effect from time to time, plus one-half
of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate determined on
a daily basis for an Interest Period of one (1) month (any changes in such rates
to be effective as of the date of any change in such rate), plus one percent
(1.00%) per annum, and with respect to a Borrowing of Loans refers to whether
the Loan or Loans comprising such Borrowing bears interest at a rate determined
by reference to the Base Rate.  The Administrative Agent’s prime lending rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.
 
“Base Rate Margin” shall mean the Applicable Margin for Base Rate Loans.
 
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.
 
“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close,  (ii) if such day relates to a Borrowing
of, a payment or prepayment of principal or interest on, a conversion of or
into, or an Interest Period for, a Eurodollar Loan or a notice with respect to
any of the foregoing, any day on which banks are not open for dealings in Dollar
deposits in the London interbank market, (iii) if such day relates to a Letter
of Credit in Euros or a notice with respect to the foregoing, any day on which
the TARGET payment system is not open for the settlement of payments in Euros
and (iv) if such day relates to a Letter of Credit in any currency other than
Euros and Dollars or a notice with respect to the foregoing, any day on which
dealings in such currency are not carried on in the interbank market in London
and in the country of issue of the applicable currency.
 
 “Calculation Date” shall mean: (i) each date of issuance of a Letter of Credit
denominated in an Acceptable Currency other than Dollars, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Acceptable Currency other than Dollars, (iv) the last Business Day of each
calendar quarter, and (v) during any period that cash collateral is required to
be maintained pursuant to Section 2.24(g), any date that the Administrative
Agent or the Foreign Currency Issuing Bank determines that the value of such
cash collateral is less than the Dollar Equivalent of the LC Exposure on such
date.
 
“Capital Expenditures” shall mean for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP; provided, however, that “Capital Expenditures” shall not include any
amounts paid to consummate an acquisition permitted hereby.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934); provided,
however, that “Capital Stock” shall not include any such “equity security” that
is characterized as such solely because it is convertible into a security that
otherwise would constitute an “equity security” unless and until such time as it
is so converted.


“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (“Cash Collateralization” has a corresponding meaning).


“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 35% or more of the outstanding shares of the voting Capital Stock of the
Borrower; or (c) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals who are Continuing Directors.


“Change in Law” shall mean (i) the adoption or taking effect of any applicable
law, rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority after the date of this Agreement, or (iii) the making or issuance of
any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority or compliance by any Lender (or its
Applicable Lending Office) or any Issuing Bank (or, for purposes of Section
2.19(b), by the Parent Company of such Lender or such Issuing Bank, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted, or purported to be
granted, pursuant to a Loan Document to the
 
 
6

--------------------------------------------------------------------------------

 
Administrative Agent for the benefit of the Lenders to secure the whole or any
part of the Obligations or any Guarantee thereof.
 
“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent
 
“Commitment” shall mean a Revolving Commitment, a Term Loan Commitment or a
Swingline Commitment or any combination thereof (as the context shall permit or
require).
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization and (iv) all other non-cash charges
(including non-cash expenses related to equity based compensation, but excluding
any such other non-cash charge to the extent that it represents an accrual of or
reserve for future cash payments), determined on a consolidated basis in
accordance with GAAP in each case for such period.  To the extent that during
such period any Loan Party shall have consummated an Acquisition, or any sale,
transfer or other disposition of any Person, business, property or assets,
Consolidated EBITDA shall be calculated on a Pro Forma Basis with respect to
such Person, business, property or assets so acquired or disposed of.
 
“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period of four consecutive Fiscal Quarters, the sum (without
duplication) of (a) Consolidated Interest Expense paid in cash for such period,
(b) scheduled principal payments made on Consolidated Total Debt during such
period and (c) Restricted Payments paid in cash during such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such
period) plus (ii) the net amount payable (or minus the net amount receivable)
with respect to Hedging Transactions during such period (whether or not actually
paid or received during such period).
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets and (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any income attributable to any minority
interest in a Subsidiary held by a Person other than the Borrower or a
Subsidiary and (v) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.
 
“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries that would be reflected on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP as
of such date.
 
“Consolidated Total Funded Debt” shall mean at any time, without duplication,
all then currently outstanding obligations, liabilities and indebtedness of
Borrower and its Subsidiaries on a consolidated basis of the types described in
the definition of Indebtedness herein (except subsections (vi), (vii) and (xi)
of such definition, but including all Loans and Letters of Credit).
 
7

--------------------------------------------------------------------------------

 


“Continuing Directors” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (B) and (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).


“Copyright” shall have the meaning assigned to such term in the Copyright
Security Agreement.


“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Fifth Restatement Date and thereafter.


“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Default Interest” shall have the meaning set forth in Section 2.14(c).


“Defaulting Lender” shall mean, at any time, subject to Section 2.27(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent in writing, or has stated publicly, that it
does not intend to comply with any such funding obligation hereunder, unless
such writing or public statement states that such position is based on such
Lender’s determination that one or more conditions precedent to funding cannot
be satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing or public statement), (iii) any
Lender that has defaulted on its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, (iv) any Lender
that has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.27(b)) upon notification
of such determination by the Administrative Agent to the Borrower, the Issuing
Bank, the Swingline Lender and the Lenders.
 
“Disposition” shall mean any sale, lease, sale and leaseback, assignment,
conveyance, transfer or other disposition of property, and the terms “Dispose”
and “Disposed of” shall have correlative meanings.
 
 
8

--------------------------------------------------------------------------------

 

“Dollar Equivalent” shall mean, on any date of determination (i) with respect to
any amount denominated in Dollars, such amount, and (ii) with respect to any
amount denominated in any currency other than Dollars, the equivalent in Dollars
of such amount, determined by the Administrative Agent or the relevant Issuing
Bank using the applicable Exchange Rate with respect to such currency at the
time in effect pursuant to Section 10.17 or as otherwise expressly provided
herein.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.
 
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources or
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence of any
“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA) with respect to any Plan or Multiemployer Plan, whether
or not waived; (c) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
set forth in Section 412 of the Code and Section 303 of ERISA with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA
 
9

--------------------------------------------------------------------------------

 
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“Euro” or “E” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation for the introduction of, changeover to or operation of the Euro in
one or more member states.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Rate Margin” shall mean the Applicable Margin for Eurodollar Loans.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upwards to the next 1/100th of 1%) in
effect on any day to which the Administrative Agent is subject with respect to
the Adjusted LIBO Rate pursuant to regulations issued by the Board of Governors
of the Federal Reserve System (or any Governmental Authority succeeding to any
of its principal functions) with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities” under Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation
D. The Eurodollar Reserve Percentage shall be adjusted automatically on and as
of the effective date of any change in any such reserve percentage.
 
“Event of Default” shall have the meaning provided in Section 8.1.
 
“Exchange Rate” shall mean on any day, with respect to any applicable Acceptable
Currency other than Dollars, the rate at which such currency may be exchanged
into Dollars, as set forth at approximately 11:00 A.M. on such day on the
applicable page of the Bloomberg Service reporting the exchange rates for such
currency.  In the event such exchange rate does not appear on the applicable
page of such service, the Exchange Rate shall be determined by reference to such
other publicly available services for displaying currency exchange rates as may
be agreed upon by the Administrative Agent, the relevant Foreign Currency
Issuing Bank and the Borrower, or, in the absence of such agreement, such
Exchange Rate shall instead be determined by the Administrative Agent and the
relevant Foreign Currency Issuing Bank, as applicable, based on current market
spot rates in accordance with the provisions of Section 10.16; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent or the relevant Issuing Bank, as
applicable, after consultation with the Borrower, may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error; provided further, that the relevant Foreign
Currency Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit issued
by such Foreign Currency Issuing Bank that is denominated in an Acceptable
Currency other than Dollars.
 
“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and (b) any U.S. federal withholding Taxes that (i) are
imposed on amounts payable to such Recipient pursuant to a law in effect on the
date on which
 
10

--------------------------------------------------------------------------------

 
such Recipient becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.26) or designates a new
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a party to this Agreement, or (B) to such Recipient
immediately before it designated a new lending office, (ii) are attributable to
such Recipient’s failure to comply with Section 2.21(e), or (iii) are imposed as
a result of a failure by such Recipient to satisfy the conditions for avoiding
withholding under FATCA.
 
“Executive Summary” shall mean the Confidential Executive Summary dated May 2012
relating to the Borrower and the transactions contemplated by this Agreement and
the other Loan Documents.
 
“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble.
 
“Existing Letters of Credit” shall mean collectively those outstanding letters
of credit issued by an Issuing Bank for the account of Borrower or its
Subsidiaries as set forth in Schedule 2.24.  Such letters of credit shall be
deemed issued under the Revolving Commitments pursuant to Section 2.24 as of the
Fifth Restatement Date.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Federal Health Care Program” shall have the meaning set forth in 42 U.S.C. §
1320a-7b(f).
 
“Fifth Restatement Date” shall mean June 8, 2012.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA, minus (x) the sum of Unfinanced Cash Capital Expenditures
(excluding Growth Capital Expenditures) and (y) income taxes paid in cash by the
Borrower and its Subsidiaries to (b) Consolidated Fixed Charges, in each case
measured for the four consecutive Fiscal Quarters ending on or immediately prior
to such date for which financial statements are required to have been delivered
under this Agreement.
 
“Foreign Currency Issuing Bank” shall mean any Issuing Bank that issues a Letter
of Credit in an Acceptable Currency other than Dollars, but only while such
Letter of Credit is outstanding.
 
“Foreign Currency Sublimit” shall mean an aggregate amount of Acceptable
Currencies (other than Dollars) having a Dollar Equivalent of $15,000,000.
 
11

--------------------------------------------------------------------------------

 
 
“Foreign Person” shall mean any Person that is not a U.S. Person.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any state thereof or
the District of Columbia.
 
 “GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis and subject to the terms of Section
1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Growth Capital Expenditures” shall mean, for any period, the amount of Capital
Expenditures made by the Borrower and its Subsidiaries during such period for
the development of additional systems capabilities or the addition of new
customer contracts in an amount not to exceed the lesser of (x) $25,000,000 or
(y) 50% of the actual aggregate Capital Expenditures during such period.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Health Care Laws” shall mean all Requirements of Law relating to (a) fraud and
abuse (including without limitation the following statutes, as amended, modified
or supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder:  the federal Anti-Kickback
Statute  (42 U.S.C. § 1320a-7b(b)); the civil False Claims Act (31 U.S.C. § 3729
et seq.); Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United
States Code; the Medicare Prescription Drug, Improvement, and Modernization Act
of 2003 (Pub. L. No. 108-173)); (b) Medicare as established by Title XVIII of
the Social Security Act (42 U.S.C. 1395 et seq.), Medicaid as established by
Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Civilian
Health and Medical Program of the Department of Veterans Affairs, TRICARE as
administered by the United States Departments of Defense, Health and Human
Services and Transportation or other Federal Health Care Programs; (c)
 
12

--------------------------------------------------------------------------------

 
licensure or regulation of healthcare providers, suppliers, professionals,
facilities or payors; (d) benefit management or administration, quality
assurance or utilization review, (e) health care quality, safety certification
and accreditation standards and requirements; (f) HIPAA; (g) the practice of
medicine and other health care professions or the organization of medical or
professional entities; (h) fee-splitting; (i) certificates of operations and
authority; (l) any and all other applicable Requirements of Law regulating the
provision of health care services, as the same may be amended, modified or
supplemented from time to time, and any successor statute thereto.
 
“Health Care Permits” shall mean any permit, approval, consent, authorization,
license, provisional license, registration, accreditation, certificate,
certification, certificate of need, qualification, operating authority,
concession, grant, franchise, variance or permission from, and any other
contractual obligation with, any Governmental Authority issued or required under
applicable Health Care Laws, in each case whether or not having the force of law
and applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Hedge/Cash Management Exposure” shall mean, collectively, all Hedging
Obligations owed to Lender-Related Hedge Providers and all Bank Product
Obligations owed to Bank Product Providers, including all agreements related
thereto, in each case if and only for so long as all security therefor also
secures all amounts owed under the Loan Documents.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
hedging transaction, rate cap transaction, rate floor transaction, rate collar
transaction,  currency swap transaction, cross-currency rate swap transaction,
currency option or spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any Master Agreement and (b) any
and all transactions of any kind, and the related confirmations, that are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
“HIPAA” shall mean the (a) Health Insurance Portability and Accountability Act
of 1996; (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and (c)
any state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.
 
13

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business; provided
that for purposes of Section 8.1(f), trade payables overdue by more than 120
days shall be included in this definition except to the extent that any of such
trade payables are being disputed in good faith and by appropriate measures),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above and (xi) below, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x)
Off-Balance Sheet Liabilities of such Person, and (xi) all Hedging Obligations.
 The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that applicable law or the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
           “Interest Period” shall mean with respect to any Eurodollar
Borrowing, a period of one, two, three or six months (or, with the approval of
all affected Lenders, nine or twelve months), as the Borrower may request (and
the Swingline Lender may agree in accordance with Section 2.5 for a Swingline
Loan); provided, that:


           (i)           the initial Interest Period for such Borrowing shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of another Type) and each Interest Period occurring thereafter
in respect of such Borrowing shall commence on the day following the day on
which the next preceding Interest Period expires;
 
           (ii)           if any Interest Period would otherwise end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless, in the case of a Eurodollar Borrowing, such
Business Day falls in another calendar month, in which case such Interest Period
would end on the next preceding Business Day;
 
(iii)           any Interest Period in respect of a Eurodollar Borrowing that
begins on the last Business Day of a calendar month or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of such calendar month;
 
(iv)           each principal installment of the Term Loans shall have an
Interest Period ending on or before the corresponding installment payment date
and the remaining principal balance (if any) of the Term Loans shall have an
Interest Period determined as set forth above; and
 
(v)           no Interest Period applicable to Revolving Loans may extend beyond
the Revolving Commitment Termination Date, and no Interest Period applicable to
Term Loans may extend beyond the Maturity Date.
 
14

--------------------------------------------------------------------------------

 
 
“Investments” shall have the meaning assigned to such term in Section 7.4. For
purposes of Section 7.4, the amount of an Investment as of any date of
determination shall be the fair market value of the consideration paid in
respect of such Investment at the time such Investment was made, less the
aggregate amount of any repayments, return of capital, proceeds of disposition
and other similar amounts received in respect of such Investment on or before
the date of determination.
 
“Issuing Bank” shall mean each of SunTrust Bank and each other Lender agreeing
with the Borrower, and approved by the Administrative Agent (such approval not
to be withheld unreasonably), to act as an Issuing Bank in respect of a Letter
of Credit requested by the Borrower to be issued under this Agreement, provided,
that any bank guarantees that are issued in an Acceptable Currency other than
Dollars shall be issued by a foreign branch or Affiliate of such Foreign
Currency Issuing Bank.
 
“LC Commitment” shall mean that portion of the Revolving Commitments that may be
used by the Borrower for the issuance of Letters of Credit in an aggregate face
amount not to exceed $75,000,000.


“LC Disbursement” shall mean a payment made by any Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of the Dollar Equivalent of (i)
the aggregate undrawn amount of all outstanding Letters of Credit at such time,
plus (ii) the aggregate amount of all LC Disbursements that have not been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender shall be its Pro Rata Share (based upon its Revolving
Commitment) of the total LC Exposure at such time.
 
“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., U.S. Bank National
Association and Fifth Third Bank.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred  solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.


“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender, (ii) has been designated by the Borrower in writing to
the Administrative Agent as a “Lender-Related Hedge Provider”
 
15

--------------------------------------------------------------------------------

 
under this Agreement and (iii) in a writing executed by such Person and the
Borrower has provided the Administrative Agent with (x) a description of such
Hedging Transaction, and (y) the methodology to be used by such parties in
determining the obligations under such Hedging Transaction from time to
time.  In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.4 shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.25.
 
“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.24 by any Issuing Bank for the account of the Borrower
pursuant to the LC Commitment and any Existing Letter of Credit.


“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.
 
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of such Eurodollar Loan would
be offered by the Administrative Agent to major banks in the London interbank
Eurodollar market at their request at or about 11:00 a.m. (London, England time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.
 
“Licensed Personnel” shall mean any Person (including any nurse) involved in the
delivery of health care or medical items, services or supplies, employed by any
Loan Party.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, any promissory notes
issued pursuant hereto, the LC Documents, all Notices of Borrowing, all Notices
of Conversion/Continuation, the Subsidiary Guarantee Agreement, the Security
Documents, all Compliance Certificates, any separate letter agreement(s)
relating to any fees payable to the Administrative Agent or any of its
Affiliates, and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
16

--------------------------------------------------------------------------------

 
 
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate, or any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets or liabilities
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Loan Parties to perform any of their respective obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
 
“Material Agreements” shall mean all agreements, documents, contracts,
indentures and instruments pursuant to which a default, breach or termination
thereof could reasonably be expected to result in a Material Adverse Effect.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation of the Borrower
or any Subsidiary at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Transaction were terminated at such time.
 
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
June 8, 2017 or (ii) the date on which the principal amount of all outstanding
Term Loans have been declared or automatically have become due and payable
(whether by acceleration or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of reasonable and customary attorneys' fees, accountants'
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other reasonable and customary fees and
expenses, in each case, to the extent actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of Indebtedness,
the cash proceeds and any non-cash consideration (valued at the initial
principal amount thereof in the case of non-cash consideration consisting of
notes or other debt securities and valued at fair market value (as determined by
the Administrative Agent) in the case of other non-cash consideration) received
from such issuance or incurrence, net of reasonable and customary attorneys'
fees, investment banking fees, accountants' fees, underwriting discounts and
commissions and other reasonable and customary fees and expenses, in each case,
to the extent actually incurred in connection therewith.
 
17

--------------------------------------------------------------------------------

 
 
 “Non-Defaulting Lender” shall mean, at any time, any Revolving Lender that is
not a Defaulting Lender.
 
 
“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Borrower, its Affiliates or any of their securities or loans.
 
 “Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.9(b) hereof.
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.
 
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, any Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document, including all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, any Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder and (b)
all Hedge/Cash Management Exposure, in each case together with all renewals,
extensions, modifications or refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction or (iv) any obligation arising with respect to any
other transaction that is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, excluding any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).
 
18

--------------------------------------------------------------------------------

 
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning or controlling, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
 
“Patent” shall have the meaning assigned to such term in the Patent Security
Agreement.
 
“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Fifth
Restatement Date and thereafter.
 
“Participant” shall have the meaning set forth in Section 10.4(c).
 
“Patriot Act” shall have the meaning set forth in Section 10.13.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., 25th Floor, Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
 
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Perfection Certificate” shall mean that certain perfection certificate executed
by the Borrower dated as of the Fifth Restatement Date.
 
“Permitted Encumbrances” shall mean:
 
(i)           Liens imposed by law for taxes not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(ii)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
 
(iii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or
 
19

--------------------------------------------------------------------------------

 
materially interfere with the ordinary conduct of business of the Borrower and
its Subsidiaries taken as a whole;
 
(vii)           Liens securing Capital Lease Obligations to the extent permitted
pursuant to Section 7.1;
 
(viii)           Liens securing purchase money indebtedness to the extent
permitted pursuant to Section 7.1;
 
(x)           Liens created by the Security Documents or otherwise provided for
in this Agreement for the benefit of the Secured Parties;
 
(xi)           any Lien in favor of the United States of America or any
department or agency thereof, in favor of any state government or political
subdivision thereof, or in favor of a prime contractor under a government
contract of the United States of America, or of any political subdivision
thereof, and in each case, resulting from acceptance of partial progress,
advance or other payments in the ordinary course of business under government
contracts of the United States of America, or of any state government or
political subdivision thereof, or subcontracts thereunder; and
 
(xii)           statutory Liens arising under ERISA created in the ordinary
course of business for amounts not yet due and as to which adequate reserves
have been established in accordance with GAAP.
 
“Permitted Investments” shall mean:
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(ii)           commercial paper having a rating of at least A-1 by S&P and P-1
by Moody's, at the time of acquisition thereof, and in either case maturing
within one year from the date of acquisition thereof;
 
(iii)           certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any state thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(iv)           fully collateralized repurchase agreements with a term of not
more than 90 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above;
 
(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
(vi)           investments in obligations the return with respect to which is
excludable from gross income under Section 103 of the Code, having a maturity of
not more than one year or
 
20

--------------------------------------------------------------------------------

 
providing the holder the right to put such obligations for purchase at par upon
not more than twenty-eight (28) days’ notice, and which are rated at least P-1
by S&P or Vmig 1 by Moody’s;
 
(vii)           investments in taxable money market funds all of whose assets
consist of securities have a rating of at least A-1 by S&P and P-1 by Moody's
and investments in tax free money market funds all of whose assets consist of
securities of the types described in the foregoing clause (vi) above;
 
(viii)           investments, redeemable upon not more than seven (7) days’
notice, in money market preferred municipal bond funds that are rated at least A
by S&P or A by Moody’s;
 
(ix)           obligations of domestic corporations with a term of not more than
one year, with a long term debt rating of no less than A by S&P and A by
Moody's; and
 
           (x)           investments in money market funds that either (a)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940 or (b) both (A) provide for daily liquidity and (B) have the highest
rating by at least one nationally recognized rating agency.
 
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Domestic Subsidiary (i) that is expressly subordinated to the Obligations on
terms reasonably satisfactory to the Required Lenders, (ii) that matures by its
terms no earlier than six months after the later of the Revolving Commitment
Termination Date and the Maturity Date then in effect with no scheduled
principal payments permitted prior to such maturity, (iii) that is evidenced by
an indenture or other similar agreement that is in a form reasonably
satisfactory to the Administrative Agent; and (iv) such Indebtedness on a pro
forma basis would not violate the terms of this Agreement.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the date hereof, as amended and modified from time to time, executed by
the Borrower and each Domestic Subsidiary that (i) directly owns another
Domestic Subsidiary or (ii) that directly owns Capital Stock of any Foreign
Subsidiary.
 
“Post-Acquisition Required Threshold” shall have the meaning set forth in
Section 6.1.


“Pounds” shall mean the lawful currency of the United Kingdom.


“Pricing Grid” shall mean the “Pricing Grid” set forth on Schedule I attached
hereto.


“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in an Acquisition permitted under Section 7.4 or approved in
writing by the Required Lenders, the inclusion as “Consolidated EBITDA” of the
EBITDA (i.e. net income before interest, taxes, depreciation and amortization)
for such Person, business, property or asset as if such Acquisition had been
consummated on the first day of the applicable period, based on historical
results accounted for in accordance with GAAP, and (ii) with respect to any
Person, business, property or asset sold, transferred
 
21

--------------------------------------------------------------------------------

 
or otherwise disposed of, the exclusion from “Consolidated EBITDA” of the EBITDA
(i.e. net income before interest, taxes, depreciation and amortization) for such
Person, business, property or asset so disposed of during such period as if such
disposition had been consummated on the first day of the applicable period, in
accordance with GAAP.  For purposes of any such calculation (i) in respect of
any Acquisition permitted under Section 7.4, (a) any Indebtedness incurred or
assumed in connection with such transaction that is not retired in connection
with such transaction (x) shall be deemed to have been incurred as of the first
day of the applicable period and (y) if such Indebtedness has a floating or
formula rate of interest, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, (b) income statement items (whether positive or
negative) and Capital Expenditures attributable to the Person or property
acquired shall be included beginning as of the first day of the applicable
period and (c) pro forma adjustments may be included to the extent that such
adjustments are calculated in a manner not inconsistent with GAAP and would give
effect to events that are (x) directly attributable to such transaction and (y)
expected to have a continuing impact on the Borrower.
 
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in connection with
any Acquisition as referred to in Section 7.4, and containing a reasonably
detailed calculation of compliance with the ratio requirement of Section 7.4,
upon giving effect to the applicable transaction on a Pro Forma Basis, as of the
most recent Fiscal Quarter end preceding the date of the applicable transaction.
 
“Pro Rata Share” shall mean (i) with respect to any Commitment or Loan of any
Lender at any time, a fraction (expressed as a percentage), the numerator of
which shall be such Commitment or Loan of such Lender (or if the Commitments of
such Class have been terminated or expired or the Loans of such Class have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments or Loans of such Class of all Lenders (or if the Commitments of such
Class have been terminated or expired or the Loans have been declared to be due
and payable, all Revolving Credit Exposure or Term Loans, as applicable, of all
Lenders) and (ii) with respect to all Commitments and Loans of any Lender at any
time, a fraction (expressed as a percentage), the numerator of which shall be
the sum of such Lender’s Revolving Commitment (or if the Revolving Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure) and Term Loan and the
denominator of which shall be the sum of all Lenders’ Revolving Commitments (or
if the Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, all Revolving Credit Exposure of all
Lenders) and Term Loans.


“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of their
securities or loans.


“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.


“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.


“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any eminent domain proceeding relating
to any asset of the Borrower or any of its Subsidiaries.


“Register” shall have the meaning set forth in Section 10.4.
 
22

--------------------------------------------------------------------------------

 


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any
Subsidiary in connection therewith that are not immediately applied to prepay
Loans or reduce the Revolving Commitments pursuant to Section 2.13 as a result
of the delivery of a Reinvestment Notice.


“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.


“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly, or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire replacement assets useful in the
business of the Borrower and its Subsidiaries.
 
“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amounts
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the business of the Borrower and its Subsidiaries.


“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date occurring three hundred and sixty-five (365)
days after such Reinvestment Event, and (b) the date on which the Borrower shall
have determined not to acquire assets useful in the business of the Borrower and
its Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees
and agents of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate outstanding Revolving Credit Exposure and Term Loans
of the Lenders at such time; provided that to the extent that any Lender
 
23

--------------------------------------------------------------------------------

 
is a Defaulting Lender, such Defaulting Lender and all of its Revolving
Commitments, Revolving Credit Exposure and Term Loans shall be excluded for
purposes of determining Required Lenders.
 
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving  Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure of all Lenders; provided
that to the extent that any Lender is a Defaulting Lender, such Defaulting
Lender and all of its Revolving Commitments and Revolving Credit Exposure shall
be excluded for purposes of determining Required Revolving Lenders.
 
“Required Threshold” shall have the meaning set forth in Section 6.1.


“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other material organizational and governing documents of such Person, and
any law, treaty, rule or regulation, or determination of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including
all Health Care Laws if and to the extent applicable.


“Reset Date” shall have the meaning set forth in Section 10.17.
 
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the chief
accounting officer, the treasurer, the controller or any executive vice
president of the Borrower, or such other representative of the Borrower as may
be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to certifying compliance with the
financial covenants only, the president, the chief executive officer, the chief
financial officer, the chief accounting officer, the treasurer or the controller
of the Borrower.


“Restricted Payment” shall mean for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of Capital Stock, any
Indebtedness subordinated to the Obligations, or any options, warrants, or other
rights to purchase such Capital Stock or such Indebtedness, whether now or
hereafter outstanding.


“Revolving Availability Period” shall mean the period from the Fifth Restatement
Date to the Revolving Commitment Termination Date.


“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to purchase
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth opposite such Lender’s name
on Schedule II directly below the column entitled “Revolving Commitment”, as
such schedule may be amended pursuant to Section 2.25, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be increased or reduced pursuant to the terms of
this Agreement or through assignments by such Lender pursuant to Section 10.4.


“Revolving Commitment Termination Date” shall mean the earliest of (i) June 8,
2017, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.10 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
24

--------------------------------------------------------------------------------

 


“Revolving Credit Exposure” shall mean, for any Lender at any time, the sum of
the outstanding principal amount of the Dollar Equivalent of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure.


“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.


“Revolving Lender” shall mean a Lender with a Revolving Commitment.


“Revolving Loans” shall mean the revolving loans made by the Revolving Lenders
to the Borrower pursuant to Section 2.2.
 
“S&P” shall mean Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies, Inc.
 
        “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/
default.aspx, or as otherwise published from time to time.


“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
 
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Issuing Banks, the Lenders, the Lender-Related Hedge Providers and the Bank
Product Providers.
 
“Security Documents” shall mean the Assignment and Security Agreement, the
Pledge Agreement, any mortgages, deeds of trust or deeds to secure debt executed
in favor of the Administrative Agent, all other documents executed by any Loan
Party purporting to grant to the Administrative Agent a Lien securing the
Obligations, all financing statements filed in connection with the foregoing,
and all documents or certificates delivered in connection therewith.
 
“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of the applicable date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
 
25

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantee Agreement” shall mean the Second Amended and Restated
Subsidiary Guarantee Agreement, dated as of the date hereof, executed by certain
Subsidiaries of the Borrower in favor of the Administrative Agent.
 
“Subsidiary Loan Party” shall mean any presently existing or hereafter created
Subsidiary of Borrower that executes the Subsidiary Guarantee Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $20,000,000.
 
“Swingline Exposure” shall mean, with respect to each Revolving Lender, the
principal amount of the Swingline Loans for which such Revolving Lender is
legally obligated either to make a Base Rate Loan or to purchase a participation
in accordance with Section 2.5, which shall equal such Revolving Lender’s Pro
Rata Share (based on its Revolving Commitments) of all outstanding Swingline
Loans.
 
“Swingline Lender” shall mean SunTrust Bank.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Rate” shall mean the Base Rate plus the Base Rate Margin, or such
other interest rate (and with respect to a Swingline Loan that is a Eurodollar
Loan, for any Interest Period) as may be mutually agreed between the Swingline
Lender and the Borrower.
 
“TARGET” shall mean the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) payment system (or if such payment system ceases to be
operative, such other payment system, (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
 
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholdings) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.6 or Section 2.25.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Fifth Restatement Date in
the amount set forth opposite such Lender’s name on Schedule II directly below
the column entitled “Term Loan Commitment”, as such schedule may be amended
pursuant to Section 2.25.  The aggregate principal amount of all Lenders’ Term
Loan Commitments as of the Fifth Restatement Date is $200,000,000.
 
“Trademark” shall have the meaning assigned to such term in the Trademark
Security Agreement.
 
“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Fifth Restatement Date and thereafter.
 
26

--------------------------------------------------------------------------------

 
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
period in cash, but excluding any such Capital Expenditures financed with
Indebtedness permitted under Section 7.1(f) or that constitute reinvestment of
proceeds as permitted under Section 2.13(b).
 
 “U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.21(e)(ii).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
 
Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
 
Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.  Notwithstanding any other provision
contained herein, for purposes of Article VI, Section 7.1 and Section 7.4, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of  any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein.
 
Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time
 
27

--------------------------------------------------------------------------------

 
 from a specified date to a later specified date, the word “from” means “from
and including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to Eastern Daylight time or Eastern Standard time, as
applicable, unless specifically indicated otherwise.
 
Section 1.5 Currency Translations.
 
(a)           For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determinations of compliance with
financial and other covenants or other required actions or circumstances depend
upon compliance with, or are or calculated or determined by reference to,
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
the Dollar Equivalents and any requisite currency translation shall be based on
the Exchange Rate, all as of the date of determination.
 
(b)           For purposes of all determinations of Revolving Credit Exposure,
Foreign Currency Sublimit, LC Exposure, Required Lenders and Required Revolving
Lenders (and the components of each of them), any amount in any currency other
than Dollars shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Exchange Rate, all as of
the date of determination.  For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in Dollars or Dollar Equivalents.

 
ARTICLE II                                
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Revolving Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Revolving
Lender severally agrees (to the extent of its Pro Rata Share based on its
Revolving Commitment and the Aggregate Revolving Commitments) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) each Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.24, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
(iv) each Revolving Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof, and (v) each Term Lender severally agrees to make a Term Loan to the
Borrower in a single draw on the Fifth Restatement Date in a principal amount
not exceeding such Lender’s Term Loan Commitment; provided that in no event
shall the aggregate principal amount of the Dollar Equivalent of all outstanding
Revolving Loans, Swingline Loans and outstanding LC Exposure exceed at any time
the Aggregate Revolving Commitment Amount in effect at such time.  Each Letter
of Credit shall be issued in an Acceptable Currency, as specified by the
Borrower as set forth in Section 2.24; provided further, that the aggregate
Dollar
 
28

--------------------------------------------------------------------------------

 
 Equivalent amount of the principal amounts of all outstanding Letters of Credit
issued in Acceptable Currencies other than Dollars shall at no time exceed the
Foreign Currency Sublimit then in effect.
 
Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Revolving Availability Period,
ratably in accordance with its Pro Rata Share (based on its Revolving Commitment
and the Aggregate Revolving Commitments), in an aggregate principal amount
outstanding at any time that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding its Revolving Commitment or (b) the aggregate
Revolving Credit Exposure of all Revolving Lenders exceeding the Aggregate
Revolving Commitment Amount.  During the Revolving Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.
 
Section 2.3 Procedure for Revolving Borrowings.  The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 12:00 noon on
the requested date of each Base Rate Borrowing and (y) prior to 2:00 p.m. three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of Revolving Loans comprising
such Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of
the initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request. The
aggregate principal amount of each Revolving Eurodollar Borrowing shall be not
less than $2,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Revolving Base Rate Borrowing shall be not less than
$1,000,000 or a larger multiple of $100,000; provided, that Revolving Base Rate
Loans made pursuant to Section 2.5 or Section 2.24(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed twelve. Promptly following the receipt
of a Notice of Revolving Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.
 
Section 2.4 Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower in
Dollars, from time to time during the Revolving Availability Period, in an
aggregate principal amount outstanding at any time not to exceed the lesser of
(i) the Swingline Commitment then in effect and (ii) the Aggregate Revolving
Commitment Amount less the aggregate Revolving Credit Exposure of all Revolving
Lenders immediately prior to giving effect to such Swingline Loan; provided,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. The Borrower shall be entitled to
borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
 
Section 2.5 Procedure for Swingline Borrowing; Etc.
 
(a) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
(“Notice of Swingline Borrowing”) prior to 2:00 p.m. on the requested date of
each Swingline Borrowing, unless such Swingline Borrowing is a Eurodollar Loan
and in such case the request shall be three Business Days prior to such
Eurodollar Borrowing. Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of
 
29

--------------------------------------------------------------------------------

 
such Swingline Loan (which shall be a Business Day) and the applicable Interest
Period if it is a Eurodollar Loan and (iii) the account of the Borrower to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender, of each Notice of Swingline
Borrowing. Each Swingline Loan shall accrue interest at the Swingline Rate.  The
aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower. The Swingline Lender will
make the proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 4:00 p.m. on the
requested date of such Swingline Loan. The Administrative Agent will notify the
Lenders on a quarterly basis if any Swingline Loans occurred during such
quarter.
 
(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the
Revolving  Lenders (including the Swingline Lender) to make Base Rate Loans
under the Revolving Commitments in an amount equal to the unpaid principal
amount of any Swingline Loan.  Subject to clause (d) below, each Revolving
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.8, which will be used solely for the repayment of such
Swingline Loan.
 
(c) If for any reason a Revolving Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Lender (other than
the Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof (based on its
Revolving Commitment and the Aggregate Revolving Commitment Amount) on the date
that such Revolving Base Rate Borrowing should have occurred. On the date of
such required purchase, each Revolving Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Swingline Lender.  If such Swingline
Loan bears interest at a rate other than the Base Rate, such Swingline Loan
shall automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
 
(d) Each Revolving Lender’s obligation to make a Revolving Base Rate Loan
pursuant to Section 2.5(b) or to purchase the participating interests pursuant
to Section 2.5(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Revolving Lender’s Revolving Commitment, (iii) the existence
(or alleged existence) of any event or condition that has had or could
reasonably be expected to have a Material Adverse Effect, (iv) any breach of
this Agreement or any other Loan Document by the Borrower, the Administrative
Agent or any Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided, that no
Revolving Lender will be obligated to make such Revolving Base Rate Loan or
purchase such participating interests with respect to any Swingline Loan funded
by the Swingline Lender during any period commencing on the first Business Day
after such Revolving Lender receives notice from the Administrative Agent or the
Required Revolving Lenders that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived.  If such amount is not in fact made available to the
Swingline Lender by any
 
30

--------------------------------------------------------------------------------

 
Revolving Lender, the Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender, together with accrued interest thereon for
each day from the date of demand thereof (i) at the Federal Funds Rate until the
second Business Day after such demand and (ii) at the Base Rate at all times
thereafter.  Until such time as such Revolving Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents.  In addition, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Revolving Lender’s participation interest in such Swingline Loans
that such Revolving Lender failed to fund pursuant to this Section, until such
amount has been purchased in full.
 
Section 2.6 Term Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single term loan to the Borrower in
Dollars in a single draw on the Fifth Restatement Date in a principal amount
equal to the Term Loan Commitment of such Lender.  The Term Loans may be, from
time to time, Base Rate Loans or Eurodollar Loans or a combination thereof;
provided, that on the Fifth Restatement Date all Term Loans shall be Base Rate
Loans.  The execution and delivery of this Agreement by the Borrower and the
satisfaction of all conditions precedent pursuant to Section 3.1 shall be deemed
to constitute the Borrower’s request to borrow the Term Loans on the Fifth
Restatement Date.
 
Section 2.7 Intentionally Omitted.
 
Section 2.8 Funding of Borrowings.
 
(a) Each Revolving Lender will make available each Revolving Loan to be made by
it hereunder to the Administrative Agent at the Payment Office on the proposed
date thereof by wire transfer in immediately available funds by 12:00 noon with
respect to each Eurodollar Loan and by 2:00 p.m. with respect to each Base Rate
Loan; provided, that the Swingline Loans will be made as set forth in Section
2.5. The Administrative Agent will give each applicable Revolving Lender
reasonable notice of Borrower’s Notice of Revolving Borrowing and will make such
Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.
 
(b) Unless the Administrative Agent shall have been notified by any Revolving
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Revolving Lender is participating that such Revolving Lender will
not make available to the Administrative Agent such Revolving Lender’s share of
such Borrowing, the Administrative Agent may assume that such Revolving Lender
has made such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Revolving Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Revolving Lender together
with interest at the Federal Funds Rate for up to two (2) Business Days and
thereafter at the rate specified for such Borrowing.  If such Revolving Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to
 
31

--------------------------------------------------------------------------------

 
relieve any Revolving Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights that the Borrower may have
against any Revolving Lender as a result of any default by such Revolving Lender
hereunder.
 
(c) All Loans (other than Swingline Loans) shall be made by the Lenders on the
basis of their respective Pro Rata Shares. No Lender shall be responsible for
any default by any other Lender in its obligations hereunder, and each Lender
shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.
 
Section 2.9 Interest Elections.
 
(a) Subject to Section 2.6, each Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 12:00
noon on the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 2:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
32

--------------------------------------------------------------------------------

 
 
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each affected Lender of the details thereof and of
such Lender’s portion of the corresponding Loans.
 
Section 2.10 Optional Reduction and Termination of Commitments.
 
(a) Unless previously terminated, all Revolving Commitments and the Swingline
Commitment shall terminate on the Revolving Commitment Termination Date. The
Term Loan Commitments shall terminate on the Fifth Restatement Date upon the
making of the Term Loans pursuant to Section 2.6.
 
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable but in the case of a termination in whole may be
conditioned upon the consummation of replacement financing), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section shall be in an
amount of at least $2,000,000 and any larger multiple of $1,000,000 and (iii) no
such reduction shall be permitted that would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposure of all Revolving Lenders.  Any such reduction in the Aggregate
Revolving Commitment Amount below the principal amount of the Swingline
Commitment or the LC Commitment shall result in a dollar-for-dollar reduction in
the Swingline Commitment or the LC Commitment, as the case may be.
 
(c) With the written approval of the Administrative Agent (which shall promptly
notify the Lenders thereof), the Borrower may terminate (on a non-ratable basis)
the unused amount of the Revolving Commitment of a Defaulting Lender, and in
such event the provisions of Section 2.22 will apply to all amounts thereafter
paid by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts), provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender.
 
Section 2.11 Repayment of Loans.
 
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing, if any, and (ii)
the Revolving Commitment Termination Date.
 
(c) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders the principal amount of the Term Loans in
installments payable on the dates set forth below, with each such installment
being in the aggregate principal amount for all Lenders set forth opposite such
date below:
 
33

--------------------------------------------------------------------------------

 
 
Installment
Date                                                                Aggregate
Principal Amount
 
September 30, 2012, December 31, 2012,                        $2,500,000
March 31, 2013, June 30, 2013,
September 30, 2013, December 31, 2013,
March 31, 2014 and June 30, 2014
 
September 30, 2014, December 31, 2014,
March 31, 2015 and June 30, 2015                                    $3,750,000
 
September 30, 2015, December 31, 2015,
March 31, 2016, June 30, 2016,
September 30, 2016, December 31, 2016
and March 31,
2017                                                             $5,000,000


provided that, to the extent not previously paid, the entire unpaid principal
balance of the Term Loans shall be due and payable in full on the Maturity Date.
 
Section 2.12 Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Commitments of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.9,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.9, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans, the class thereof and each Lender’s Pro Rata Share thereof.  The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
 
(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement.  However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to such Lender for each Class of Commitments of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns)
until such time as the promissory note requirement is waived by the holder
thereof.
 
34

--------------------------------------------------------------------------------

 
 
Section 2.13 Optional and Mandatory Prepayments.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 2:00 p.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, 12:00 noon on the date of such prepayment, (iii) in the case of
Swingline Borrowings, prior to 2:00 p.m. on the date of such prepayment and (iv)
in the case of payments in any Acceptable Currency other than Dollars, no later
than 11:00 a.m. (at the office of the Administrative Agent’s account for
payments in such currency) on the date of such prepayment.  Each such notice
shall be irrevocable and shall specify the proposed date of such prepayment, the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.14(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to Section
2.20. Each partial prepayment of any Loan (other than a Swingline Loan) shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or in the case of a Swingline
Loan pursuant to Section 2.5. If the Borrower does not, or is unable for any
reason to, effect payment to any Issuing Bank or Lenders in the applicable
currency or if the Borrower shall default in the payment when due of any payment
in such currency, such Issuing Bank or Lenders may, at their option, require
such payment to be made to such Issuing Bank or Lenders in the Dollar Equivalent
of such currency determined in accordance with Section 10.16.  With respect to
any amount due and payable in Euros, Pounds, Australian Dollars or other
Acceptable Currencies, the Borrower agrees to hold the Issuing Banks and the
Lenders harmless from any losses, if any, that are actually incurred by the
Issuing Banks and the Lenders arising from any change in the value of Dollars in
relation to such currency between the date such payment became due and the date
of payment thereof (other than losses incurred by any such Issuing Bank or
Lender due to the gross negligence or willful misconduct of such Issuing Bank or
Lender).  Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing, and in the case of a prepayment of a Term Loan
Borrowing, to principal installments as specified by the Borrower.
 
(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds in excess of $10,000,000 in any Fiscal Year from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall have been delivered
previously to the Administrative Agent in respect thereof, such Net Cash
Proceeds shall immediately be applied to the prepayment of the Obligations in
accordance with clause (d) below; provided, that on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied to the prepayment of Loans.
 
(c) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any equity issuance (other than equity issuances pursuant to
stock incentive plans or other equity award agreements for employees of the
Borrower or a Subsidiary and Investments permitted under Section 7.4 that
consist of equity issued on an intercompany basis among the Borrower and its
Subsidiaries) or from the issuance of Permitted Subordinated Debt, and the
proceeds thereof are not applied to an Acquisition permitted herein within
ninety (90) days of
 
35

--------------------------------------------------------------------------------

 
such issuance, then in such event, such Net Cash Proceeds shall immediately be
applied to the prepayment of the Obligations in accordance with clause (d)
below.
 
(d) Any prepayments made by the Borrower pursuant to Sections 2.13(b) or (c)
above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Banks then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Term Loans, until the same shall have been paid in full, pro rata
to the Lenders based on their Pro Rata Shares of the Term Loans, and applied to
installments of the Term Loans in inverse order of maturity; fifth, to the
principal balance of the Swing Line Loans, until the same shall have been paid
in full, to the Swingline Lender, sixth, to the principal balance of the
Revolving Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their respective Revolving Commitments and seventh, to Cash
Collateralize the Letters of Credit in accordance with Section 2.24(g) in an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon.  The Revolving Commitments of the Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to clauses
fifth through seventh above, unless an Event of Default has occurred and is
continuing and the Required Revolving Lenders so request.
 
(e) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.10 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due and payable under Section
2.20, applied first to Swingline Loans to the full extent thereof, second to
Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans to
the full extent thereof.  If after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to the Letters of Credit by
depositing cash collateral in an amount equal to such excess plus any accrued
and unpaid fees thereon.  Such account shall be administered in accordance with
Section 2.24(g) hereof.
 
Section 2.14 Interest on Loans.
 
(a) The Borrower shall pay interest (i) on each Base Rate Loan at the Base Rate
in effect from time to time plus the applicable Base Rate Margin in effect from
time to time and (ii) on each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan plus the applicable
Eurodollar Rate Margin in effect from time to time.
 
(b) The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate.
 
(c) Notwithstanding subsections (a) and (b) of this Section, at the option of
the Required Lenders if an Event of Default has occurred and is continuing, and
automatically after acceleration of maturity of the Loans, the Borrower shall
pay interest (“Default Interest”) with respect to all Eurodollar Loans at the
rate per annum equal to 200 basis points (2.0%) above the otherwise applicable
interest rate for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations
 
36

--------------------------------------------------------------------------------

 
(other than Loans and Hedge/Cash Management Exposure), at the rate per annum
equal to 200 basis points (2.0%) above the otherwise applicable interest rate
for Base Rate Loans.
 
(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
(i) quarterly in arrears on the last day of each March, June, September and
December, (ii) on the Revolving Commitment Termination Date with respect to all
Revolving Loans and (iii) on the Maturity Date with respect to all Term Loans.
Interest on all outstanding Eurodollar Loans shall be payable (i) on the last
day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day that occurs every three months after the initial date of such Interest
Period, (ii) on the Revolving Commitment Termination Date with respect to all
Revolving Loans and (iii) on the Maturity Date with respect to all Term
Loans.  Interest on each Swingline Loan shall be payable (i) quarterly in
arrears on the last day of each March, June, September and December and (ii) on
the Revolving Commitment Termination Date. Interest on any Loan that is
converted into a Loan of another Type or that is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.
 
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be presumed correct for all purposes, absent manifest error.
 
Section 2.15 Fees.
 
(a) Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent for its own account, fees in the amounts and at the times previously
agreed upon by the Borrower and the Administrative Agent.
 
(b) Commitment Fees. The Borrower agrees to pay in Dollars to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Percentage per annum (determined daily in accordance
with the Pricing Grid) on the daily amount of the Dollar Equivalent of the
unused Revolving Commitment of such Revolving Lender during the Revolving
Availability Period. For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Revolving Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Exposure of such Revolving Lender, however Swingline Loans shall not be deemed
usage of the Revolving Commitments.
 
(c) Letter of Credit Fees. The Borrower agrees to pay in Dollars (i) to the
Administrative Agent, for the account of each Revolving Lender, a letter of
credit fee with respect to its participation in each Letter of Credit, which
shall accrue at the Applicable Percentage (on an annualized basis but determined
daily in accordance with Schedule I) then in effect on the average daily amount
of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the relevant Issuing Bank for
its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum (or such other percentage as may be mutually agreed by the Borrower and
the applicable
 
37

--------------------------------------------------------------------------------

 
Issuing Bank) on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Revolving Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the relevant Issuing
Bank’s standard fees with respect to issuance, amendment, renewal or extension
of any Letter of Credit or processing of drawings thereunder. For any Letter of
Credit issued with a face amount in any Acceptable Currency other than Dollars,
the fees shall be converted into Dollars using the applicable Exchange Rate in
effect two (2) Business Days before the date any fee with respect thereto shall
be due and payable hereunder.  Notwithstanding the foregoing, if the interest
rate on the Loans is increased to the rate for Default Interest pursuant to
Section 2.13(c), then the Applicable Percentage used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points (2.0%).
 
(d) Payments. Accrued fees under subsections (b) and (c)(i) of this Section
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on June 30, 2012, and on the Revolving
Commitment Termination Date with respect to the Revolving Commitments (and if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided, that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand. Fees under subsection (c)(ii) of this Section
shall be payable in advance on the date of the issuance of the Letter of Credit
for the term of such Letter of Credit.  Interest shall accrue on any unpaid fee
at the rate in effect for Base Rate Loans, plus an additional 200 basis points
(2.0%).
 
(e) Defaulting Lenders. Anything herein to the contrary notwithstanding, during
any period that a Revolving Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to commitment fees accruing with respect to its
Revolving Commitment during such period pursuant to Section 2.15(b) or letter of
credit fees accruing during such period pursuant to Section 2.15(c)  (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees),
provided that (a) to the extent that a portion of the LC Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.27, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders to the extent of such Non-Defaulting Lenders’ incremental
additional LC Exposure and (b) to the extent that any portion of such LC
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the relevant Issuing Bank.  The pro rata payment provisions
of Section 2.22 shall automatically be deemed adjusted to reflect the provisions
of this subsection.
 
Section 2.16 Computation of Interest and Fees.
 
To the extent permitted by applicable law, all computations of fees and interest
under this Agreement payable in respect of any period shall be made by the
Administrative Agent on the basis of a 360-day year, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees or interest are payable; provided, however, that
computations regarding interest accruing with reference to the Base Rate shall
be made on the basis of a 365-day (or 366-day, as applicable) year and the
actual number of days (including the first day but excluding the last day)
occurring in the period for which interest is payable.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be made in
good faith and, except for manifest error, shall be presumed correct for all
purposes.
 
Section 2.17 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,
 
38

--------------------------------------------------------------------------------

 
 
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.
 
Section 2.18 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.19 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii) impose on any Lender or any Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;
 
39

--------------------------------------------------------------------------------

 
 
(iii) subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of the foregoing is to increase the actual cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the actual cost to such Lender or Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.
 
(b) If any Lender or any Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital (or on the capital of the Parent Company of
such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, Issuing Bank or the Parent Company of such Lender or Issuing Bank could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or Issuing Bank or the Parent
Company of such Lender or Issuing Bank for any such reduction suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, such Issuing Bank or the Parent
Company of such Lender or such Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be presumed correct, absent manifest
error.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank under
this Section for any increased costs or reductions incurred more than six (6)
months prior to the date that such Lender or Issuing Bank notifies the Borrower
of such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
such six-month period shall be extended to include the period of such
retroactive effect.
 
Section 2.20 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), or (d) the assignment by any Lender (other than a Defaulting Lender)
of
 
40

--------------------------------------------------------------------------------

 
any Eurodollar Loan other than on the last day of an Interest Period or maturity
date applicable thereto as a result of a request by the Borrower pursuant to
Section 2.26, then, in any such event, the Borrower shall compensate each
Lender, within five (5) Business Days after written demand from such Lender, for
any loss, cost or expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender shall be presumed
correct, absent manifest error.
 
Section 2.21 Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes; provided that if
any applicable law requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the Borrower or other Loan
Party, as applicable, shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.
 
(b)           In addition, without limiting the provisions of subsection (a) of
this Section, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(c)           The Borrower shall indemnify each Recipient, within seven (7)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient or required to be withheld
or deducted from a payment to such Recipient (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by the applicable Recipient (with
a copy to the Administrative Agent in the case of a Recipient other than the
Administrative Agent) shall be presumed correct, absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes by
the Borrower or any other Loan Party to a Governmental Authority, the Borrower
or other Loan Party, as applicable, shall deliver to the Administrative Agent an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
41

--------------------------------------------------------------------------------

 
 
(e)           Tax Forms.
 
(i)           Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.
 
(ii)           Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States of America is a party with respect to payments under
this Agreement shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Without limiting the
generality of the foregoing, each Lender that is a Foreign Person shall, to the
extent it is legally entitled to do so, (w) on or prior to the date such Lender
becomes a Lender under this Agreement, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this subsection, and (z) from time to
time upon the reasonable request by the Borrower or the Administrative Agent,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent), whichever of
the following is applicable:
 
(A)           if such Lender is claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, duly executed originals of IRS
Form W-8BEN, or any successor form thereto, establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty, and (y) with respect to any other applicable payments under any
Loan Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(B)           duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United States
of America;
 
(C)           if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or
 
42

--------------------------------------------------------------------------------

 
 
(D)           if such Lender is not the beneficial owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered under this Section expires or becomes obsolete or
inaccurate in any respect and such Lender is not legally entitled to provide an
updated form or certification, it shall promptly notify the Borrower and the
Administrative Agent of its inability to update such form or certification.
 
(f)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
 
(g)           If a Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified pursuant to this Section or with respect to which the
Borrower or any other Loan Party has paid additional amounts pursuant to this
Section, such Recipient shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or other Loan Party, as applicable, under this Section with
respect to such Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Recipient, shall
repay the amount paid over to the Borrower (including any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Recipient
in the event such Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will an indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other person.
 
Section 2.22 Payments Generally; Pro Rata Treatment; Sharing of Set-offs;
Application of Funds.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.19, 2.20 or 2.21, or otherwise) prior to 2:00
p.m., on the Business Day when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been
 
43

--------------------------------------------------------------------------------

 
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to an Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made directly to the
Persons entitled thereto. If the Borrower does not, or is unable for any reason
to, effect payment to any Issuing Banks or Lenders in the applicable currency or
if the Borrower shall default in the payment when due of any payment in such
currency, such Issuing Banks or Lenders may, at their option, require such
payment to be made to such Issuing Banks or Lenders in the Dollar Equivalent of
such currency determined in accordance with Section 10.16.  With respect to any
amount due and payable in any Acceptable Currency other than Dollars, the
Borrower agrees to hold the Issuing Banks and Lenders harmless from any losses,
if any, that are incurred by the Issuing Banks and Lenders arising from any
change in the value of Dollars in relation to such currency between the date
such payment became due and the date of payment thereof (other than losses
incurred by any Issuing Bank or Lender due to the gross negligence or willful
misconduct of such Issuing Bank or Lender).  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars, or, in the
case of any payment to an Issuing Bank in respect of an LC Disbursement made in
an Acceptable Currency other than Dollars, in such Acceptable Currency.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to the payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, as the case may be, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders,
as applicable, to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit
Exposure and Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the
 
44

--------------------------------------------------------------------------------

 
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Revolving Credit Exposure or Term
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any advance or payment required to be made
by it pursuant to Section 2.5(b) or (c), 2.8, 2.22(d), 2.24(d) or (e), or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
(f)  Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority:  first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to an Issuing Bank
or the Swingline Lender under this Agreement, third to the payment of interest
and fees due and payable to the Non-Defaulting Lenders, ratably in accordance
with the  amounts of such interest and fees then due and payable to them, fourth
to the payment of principal and unreimbursed LC Disbursements then due and
payable to the Non-Defaulting Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, fifth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders, and sixth to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.
 
Section 2.23 Mitigation of Obligations. If any Lender requests compensation
under Section 2.19, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its
 
45

--------------------------------------------------------------------------------

 
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.19 or
Section 2.21, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.
 
Section 2.24 Letters of Credit.
 
(a) During the Revolving Availability Period, each Issuing Bank, in reliance
upon the agreements of the Revolving Lenders pursuant to Section 2.24(d), agrees
to issue, at the request of the Borrower, Letters of Credit for the account of
the Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire no later than five (5) Business Days
prior to the Revolving Commitment Termination Date, unless, with the prior
approval of the applicable Issuing Bank, such Letter of Credit is Cash
Collateralized in the manner provided in clause (g) below; (ii) each Letter of
Credit shall be in a stated amount of at least $50,000, or, if denominated in
any Acceptable Currency other than Dollars, the Dollar Equivalent of $50,000;
(iii) any Letter of Credit in an Acceptable Currency other than Dollars shall be
issued in the sole discretion of the relevant Foreign Currency Issuing Bank, and
any Letter of Credit in Dollars issued by any Issuing Bank other than SunTrust
Bank shall be in the sole discretion of such Issuing Bank; and (iv) the Borrower
may not request any Letter of Credit, if, after giving effect to such issuance
(A) the aggregate LC Exposure would exceed the LC Commitment, (B) the aggregate
Revolving Credit Exposure of all Revolving Lenders would exceed the Aggregate
Revolving Commitment Amount or (C) the Dollar Equivalent amount of the principal
amount of outstanding Letters of Credit in Acceptable Currencies other than
Dollars, determined in accordance with Section 10.17, would exceed in the
aggregate the Foreign Currency Sublimit. Each Revolving Lender shall be deemed
to have purchased, and hereby irrevocably and unconditionally purchases from the
relevant Issuing Bank without recourse a participation in each Letter of Credit
equal to such Revolving Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Fifth Restatement
Date with respect to all Existing Letters of Credit and (ii) on the date of
issuance with respect to all other Letters of Credit. Each issuance of a Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Lender by
an amount equal to the amount of such participation.  As of the Fifth
Restatement Date, each of the Existing Letters of Credit shall be deemed to have
been issued under the Revolving Commitments pursuant to this Section and each
Revolving Lender is deemed to have purchased a participation in all Existing
Letters of Credit in accordance with this Section 2.24.  The Administrative
Agent shall provide the Revolving Lenders with relevant information concerning
the LC Exposure upon written request, no more frequently than quarterly.  For
the avoidance of doubt, as of the Revolving Commitment Termination Date, the
Revolving Lenders shall cease to have any participation obligation in any Cash
Collateralized Letter of Credit that expires after the Revolving Commitment
Termination Date issued with the approval of the applicable Issuing Bank (except
with respect to drawings made thereunder prior to the Revolving Commitment
Termination Date).
 
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
relevant Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the
Acceptable Currency in which such Letter of Credit is to be issued (if other
than Dollars), the name and
 
46

--------------------------------------------------------------------------------

 
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment that increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the relevant Issuing Bank shall
approve (which approval shall not be unreasonably withheld) and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the relevant
Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the relevant Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the relevant Issuing Bank will provide the Administrative Agent with
a copy thereof. Unless the relevant Issuing Bank has received notice from the
Administrative Agent on or before the Business Day immediately preceding the
date such Issuing Bank is to issue the requested Letter of Credit directing such
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.24(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the relevant Issuing Bank
shall issue such Letter of Credit on the requested date in accordance with its
usual and customary business practices.
 
(d) Each Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. Each Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether such Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse each Issuing Bank for any LC Disbursements paid by such Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind, such reimbursement to be made in the Acceptable Currency in which such
Letter of Credit was issued, or if requested by the Borrower and acceptable to
such Issuing Bank, in Dollars as converted pursuant to Section 10.16.  Unless
the Borrower shall have notified the relevant Issuing Bank and the
Administrative Agent prior to 12:00 noon on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse such Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Revolving Base Rate Borrowing on the date on
which such drawing is honored in an amount in Dollars (which, if such Letter of
Credit was issued in an Acceptable Currency other than Dollars, shall be the
amount determined pursuant to Section 10.16 for the conversion of such
Acceptable Currency into Dollars) of the exact amount due to such Issuing Bank;
provided, that for purposes solely of such Borrowing, the conditions precedent
set forth in Section 3.2 hereof shall not be applicable. The Administrative
Agent shall notify the Revolving Lenders of such Borrowing in accordance with
Section 2.3, and each Revolving Lender shall make the proceeds of its Revolving
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of such Issuing Bank in accordance with Section 2.8. The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse such Issuing Bank for such LC Disbursement.
 
47

--------------------------------------------------------------------------------

 
 
(e) If for any reason a Revolving Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Lender (other than
the relevant Issuing Bank) shall be obligated to fund the participation that
such Revolving Lender purchased pursuant to subsection (a) in an amount equal to
its Pro Rata Share (such Pro Rata Share to be determined after converting any
Acceptable Currency to Dollars pursuant to Section 10.16, as applicable) of such
LC Disbursement on and as of the date that such Base Rate Borrowing should have
occurred.  Each Revolving Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the relevant Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the relevant Issuing Bank.  Whenever, at
any time after any Issuing Bank has received from any such Revolving Lender the
funds for its participation in a LC Disbursement, such Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or such Issuing Bank, as the case may be, will distribute
to such Revolving Lender its Pro Rata Share of such payment; provided, that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Revolving Lender will return to the Administrative Agent or
such Issuing Bank any portion thereof previously distributed by the
Administrative Agent or such Issuing Bank to it.
 
(f) To the extent that any Revolving Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) of this Section on the due date
therefor, such Revolving Lender shall pay interest to the relevant Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the greater of the Federal
Funds Rate or a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation; provided, that if such Lender
shall fail to make such payment to the relevant Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.14(c).
 
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders,
an amount in cash equal to 102% of the Dollar Equivalent of the LC Exposure as
of such date plus any accrued and unpaid fees thereon; provided, that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Section 8.1; provided, further, that
as of each Calculation Date occurring after the initial Cash Collateralization
of Letters of Credit, the Administrative Agent and any Foreign Currency Issuing
Bank may request that additional cash collateral be deposited to the extent that
the value of such cash collateral is less than the Dollar
 
48

--------------------------------------------------------------------------------

 
Equivalent of the LC Exposure on such Calculation Date as a result of currency
exchange rate fluctuations. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this subsection.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest and profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to Letters of Credit as a result of the
occurrence of an Event of Default, such cash collateral so posted (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
(h) Intentionally Omitted.
 
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii) the existence of any claim, set-off, defense or other right that the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the relevant Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
 
(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, if such documents on their face appear to
be in order;
 
(iv) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document to such Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or
 
(vi) the existence of a Default or an Event of Default.
 
49

--------------------------------------------------------------------------------

 
 
None of the Administrative Agent, the Issuing Banks, the Lenders or any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided, that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof. The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of an Issuing Bank
(as finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(j) Unless otherwise expressly agreed by the relevant Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on the date such Letter of
Credit is issued), (ii) each documentary Letter of Credit shall be governed by
the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
 
Section 2.25 Increase of Commitments; Additional Lenders.
 
(a)           From time to time after the Fifth Restatement Date and in
accordance with this Section, the Borrower and one or more Increasing Lenders or
Additional Lenders (each as defined below) may enter into an agreement to
increase the Aggregate Revolving Commitments and/or provide incremental Term
Loans hereunder (each such increase, an “Incremental Commitment”) so long as the
following conditions are satisfied:
 
(i)           the aggregate principal amount of all such Incremental Commitments
made pursuant to this Section shall not exceed $200,000,000 (the principal
amount of each such Incremental Commitment, the “Incremental Commitment
Amount”);
 
(ii)           the Borrower shall execute and deliver such documents and
instruments and take such other actions as may be reasonably required by the
Administrative Agent in connection with and at the time of any such proposed
increase;
 
50

--------------------------------------------------------------------------------

 
 
(iii)           at the time of and immediately after giving effect to any such
proposed increase, no Default or Event of Default shall exist and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than (i)
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects, (ii) representations and
warranties effective as of a specified date, which shall remain true and correct
as of such specified date, and (iii) changes in facts and circumstances that are
not prohibited by the terms of this Agreement);
 
(iv)           (x) any incremental Term Loans made pursuant to this Section (the
“Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
that of the Term Loans made pursuant to Section 2.5, and (y) any incremental
Revolving Commitments provided pursuant to this Section (the “Incremental
Revolving Commitments”) shall have a termination date no earlier than the
Revolving Commitment Termination Date;
 
(v)           the Borrower and its Subsidiaries shall be in pro forma compliance
with each of the financial covenants set forth in Article VI as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, calculated as if all such Incremental Term Loans had been
made and all such Incremental Revolving Commitments had been established (and
fully funded) as of the first day of the relevant period for testing compliance;
 
(vi)           if the Initial Yield applicable to any such Incremental Term
Loans exceeds by more than 0.50% per annum the sum of the Applicable Margin then
in effect for Eurodollar Term Loans or Eurodollar Revolving Loans, as
applicable, plus one fourth of the Up-Front Fees paid in respect of the existing
Term Loans or the existing Revolving Commitments, as applicable (the “Existing
Yield”), then the Applicable Margin of the existing Term Loans or the existing
Revolving Loans, as applicable, shall increase by an amount equal to the
difference between the Initial Yield and the Existing Yield minus 0.50% per
annum;
 
(vii)           any collateral securing any such Incremental Commitments shall
also secure all other Obligations on a pari passu basis; and
 
(viii)           except with respect to amortization, pricing and final maturity
as set forth above in this clause (a), any Incremental Term Loan shall be on
terms consistent with the initial Term Loans; and any Incremental Revolving
Commitments shall be on terms (including all-in pricing and maturity date)
consistent with the initial Revolving Commitments.
 
(b)           The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment.  The Borrower
may also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to provide Incremental Commitments, which fees
may be variable based upon the amount of any such Lender’s Incremental
Commitment.  Each Increasing Lender shall as soon as practicable, and in any
case within 15 days following receipt of such notice, specify in a written
notice to the Borrower and the Administrative Agent the amount of such proposed
Incremental Commitment that it is willing to provide.  No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment and/or to
provide any
 
51

--------------------------------------------------------------------------------

 
additional Term Loan, and any decision by a Lender to increase its Revolving
Commitment and/or provide any additional Term Loan shall be made in its sole
discretion independently from any other Lender.  Only the consent of each
Increasing Lender shall be required for an increase in the aggregate principal
amount of the Revolving Commitments and/or to provide any additional Term Loan,
as applicable, pursuant to this Section, and then only with respect to the
increased Commitment(s) of such Lender.  No Lender which declines to provide an
Incremental Commitment may be replaced with respect to its existing Revolving
Commitment and/or its Term Loans, as applicable, as a result thereof without
such Lender’s consent.  If any Lender shall fail to notify the Borrower and the
Administrative Agent in writing about whether it will provide an Incremental
Commitment within 15 days after receipt of such notice, such Lender shall be
deemed to have declined to provide an Incremental Commitment.  The Borrower
may accept some or all of the offered amounts or designate new lenders that are
acceptable to the Administrative Agent (such approval not to be unreasonably
withheld) as additional Lenders hereunder in accordance with this Section (the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitment.  The Borrower and the Administrative Agent shall
have discretion jointly to adjust the allocation of such Incremental Revolving
Commitments and/or such Incremental Term Loans among the Increasing Lenders and
the Additional Lenders.  The sum of the aggregate Incremental Commitments of the
Increasing Lenders and the Additional Lenders provided after the Fifth
Restatement Date shall not in the aggregate exceed the Incremental Commitment
Amount.
 
(c)           Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrower shall be effective upon delivery to the Administrative
Agent of each of the following documents:
 
(i)           an originally executed copy of an instrument of joinder, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the Incremental Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all of the terms and provisions hereof;
 
(ii)           such evidence of appropriate corporate authorization on the part
of the Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;
 
(iii)           a certificate of the Borrower signed by a Responsible Officer,
in form and substance reasonably acceptable to the Administrative Agent,
certifying that each of the conditions in subsection (a) of this Section has
been satisfied;
 
(iv)           to the extent requested by any Additional Lender or any
Increasing Lender, executed promissory notes evidencing such Incremental
Revolving Commitments and/or such Incremental Term Loans, issued by the Borrower
in accordance with Section 2.10; and
 
(v) any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.
 
(d)           Upon the effectiveness of any such Incremental Commitment, the
Commitments and Pro Rata Share of each Lender will be adjusted to give effect to
the Incremental Revolving Commitments and/or the Incremental Term Loans, as
applicable, and Schedule I shall automatically be deemed amended accordingly.
 
(e)           If any Incremental Term Loans are to have terms that are different
from the Term Loans or the Revolving Commitments, as applicable, outstanding
immediately prior to such incurrence (any such Incremental Term Loans, the
“Non-Conforming Credit Extensions”), all such terms shall be as set forth in a
separate assumption agreement among the Borrower, the Lenders providing such
Incremental Term Loans and the Administrative Agent, the execution and delivery
of which agreement shall be a condition to the effectiveness of the
Non-Conforming Credit Extensions.  The scheduled principal
 
52

--------------------------------------------------------------------------------

 
payments on the Term Loans to be made pursuant to Section 2.11 shall be ratably
increased after the making of any Incremental Term Loans (other than Term Loans
that are Non-Conforming Credit Extensions) under this Section by the aggregate
principal amount of such Incremental Term Loans.  After the incurrence of any
Non-Conforming Credit Extensions that are Term Loans, all optional prepayments
of Term Loans shall be allocated ratably between the then-outstanding Term Loans
and such Non-Conforming Credit Extensions.  If the Borrower incurs Incremental
Revolving Commitments under this Section, the Borrower shall, after such time,
repay and incur Revolving Loans ratably as between the Incremental Revolving
Commitments and the Revolving Commitments outstanding immediately prior to such
incurrence.  Notwithstanding anything to the contrary in Section 10.2, the
Administrative Agent is expressly permitted to amend the Loan Documents to the
extent necessary to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence and amendments to implement ratable
participation in Letters of Credit between the Non-Conforming Credit Extensions
consisting of Incremental Revolving Commitments and the Revolving Commitments
outstanding immediately prior to any such incurrence).
 
For purposes of this Section, the following terms shall have the meanings
specified below:
 
“Initial Yield” shall mean, with respect to Incremental Term Loans, the amount
(as determined by the Administrative Agent) equal to the sum of (A) the margin
above the Eurodollar Rate on such Incremental Term Loans (including as margin
the effect of any “LIBOR floor” applicable on the date of the calculation), plus
(B) (x) the amount of any Up-Front Fees on such Incremental Term Loans
(including any fee or discount received by the Lenders in connection with the
initial extension thereof), divided by (y) the lesser of (1) the Weighted
Average Life to Maturity of such Incremental Term Loans and (2) four.
 
“Up-Front Fees” shall mean the amount of any fees or discounts received by the
Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit.  For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the Lead Arrangers.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.
 
Section 2.26 Replacement of a Lender. If (i) Borrower is required pursuant to
Section 2.19 or 2.21 to make any additional payment to any Lender, (ii) any
Lender refuses to consent to a proposed amendment, modification, waiver,
discharge or termination with respect to this Agreement that requires the
consent of all Lenders (or all affected Lenders) pursuant to Section 10.2 and
the same has been approved by the Required Lenders or all other affected
Lenders, as applicable, or (iii) any Lender is a Defaulting Lender (any Lender
described in clause (i), clause (ii) or clause (iii) being an “Affected
Lender”), the Borrower may elect to replace the Revolving Commitment and/or Term
Loans, as applicable, of such Affected Lender, provided that no Event of Default
shall have occurred and be
 
53

--------------------------------------------------------------------------------

 
continuing at the time of such termination or replacement, and provided further
that, concurrently with such replacement, (y) another bank or other Person that
is satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash at par, the Revolving Credit Exposure and Term
Loans of the Affected Lender pursuant to an Assignment and Acceptance and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 10.4 applicable to assignments, and (z)
the Borrower shall pay to such Affected Lender in immediately available funds on
the day of such replacement (A) all interest, fees and other amounts then
accrued and unpaid that are owing to such Affected Lender by the Borrower
hereunder to and including the date of termination, including payments due to
such Affected Lender under Sections 2.19 and 2.21, and (B) an amount, if any,
equal to the payment that would have been due to such Lender on the day of such
replacement under Section 2.20 had the Loans of such Affected Lender been
prepaid on such date rather than sold to the replacement Lender, in each case to
the extent not paid by the purchasing lender.
 
Section 2.27 Defaulting Lenders.
 
(a)           If any Revolving Lender becomes, and during the period it remains,
a Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
 
(1)           the LC Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the proviso below, automatically be
reallocated (effective no later than one (1) Business Day after the
Administrative Agent has actual knowledge that such Revolving Lender has become
a Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance
with their respective Revolving Commitments (calculated as if the Defaulting
Lender’s Revolving Commitment was reduced to zero and each Non-Defaulting
Lender’s Revolving Commitment had been increased proportionately); provided that
(a) at the time of such reallocation, the conditions set forth in Section 3.2
shall have been satisfied (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions have been satisfied at such
time), (b) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (c)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender; and
 
(2)           to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (1) above, for any reason, the Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the applicable Issuing Bank and/or the Swingline Lender), (a)
first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Swingline Exposure and (b) Cash Collateralize the obligations of the Borrower to
the Issuing Banks in respect of the LC Exposure in an amount equal to the
aggregate amount of the unreallocated portion of the LC Exposure of such
Defaulting Lender;


provided that (a) each Non-Defaulting Lender’s Revolving Credit Exposure may not
in any event exceed the Revolving Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the
 
54

--------------------------------------------------------------------------------

 
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender;


(b)           If the Borrower, the Administrative Agent, the Issuing Banks and
the Swingline Lender agree in writing in their discretion that any Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, the LC
Exposure and the Swingline Exposure of the other Revolving Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment, and
such Lender will purchase at par such portion of outstanding Revolving Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the Revolving Credit Exposure of the
Lenders to be on a pro rata basis in accordance with their respective Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing),
and if any cash collateral has been posted with respect to the LC Exposure or
the Swingline Exposure of such Defaulting Lender, the Administrative Agent will
promptly return such cash collateral to the Borrower; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.
 
(c)           So long as any Lender is a Defaulting Lender, the Issuing Bank
will not be required to issue, amend, extend, renew or increase any Letter of
Credit, and the Swingline Lender will not be required to fund any Swingline
Loans, as applicable, unless it is satisfied that 100% of the related LC
Exposure and Swingline Exposure after giving effect thereto is fully covered or
eliminated by any combination satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, of the following:
 
(i)           the Swingline Exposure and the LC Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders as provided in subsection
(a)(i) of this Section;
 
(ii)           without limiting the provisions of subsection (a)(ii) of this
Section, the Borrower Cash Collateralizes its reimbursement obligations in
respect of such Letter of Credit or prepays such Swingline Loan in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit or
such Swingline Loan, or the Borrower makes other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; and
 
(iii)           the Borrower agrees that the face amount of such requested
Letter of Credit or the principal amount of such requested Swingline Loan will
be reduced by an amount equal to the unreallocated, non-Cash Collateralized
portion thereof as to which such Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit or such Swingline Loan will, subject to the limitation in the
proviso below, be on a pro rata basis in accordance with the Commitments of the
Non-Defaulting Lenders, and the pro rata payment provisions of Section 2.22 will
be deemed adjusted to reflect this provision; provided that the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reduction.
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE III                                
 
CONDITIONS PRECEDENT
 
Section 3.1 Conditions To Effectiveness. The amendment and restatement of the
Existing Credit Agreement as provided herein and the other amendments contained
in this Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
 
(a) The Administrative Agent shall have received payment of all fees and other
amounts due and payable on or prior to the Fifth Restatement Date, including
reimbursement or payment of all reasonable out-of-pocket expenses of the
Administrative Agent and SunTrust Robinson Humphrey, Inc. as a Lead Arranger
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or SunTrust Robinson Humphrey, Inc. as a Lead Arranger.
 
(b) The Administrative Agent (or its counsel) shall have received the following:
 
(i) a counterpart of this Agreement signed by or on behalf of the Borrower, the
Administrative Agent and each Lender hereto or written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic mail
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
 
(ii) the Subsidiary Guarantee Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered by each
Domestic Subsidiary of the Borrower, excluding those Domestic Subsidiaries set
forth on Schedule 3.1(b);
 
(iii) the Assignment and Security Agreement, duly executed and delivery by the
Borrower and each Subsidiary Loan Party, in form and substance reasonably
satisfactory to the Administrative Agent, together with (A) UCC financing
statements and other applicable documents under the laws of all necessary or
appropriate jurisdictions with respect to the perfection of the Liens granted
under the Assignment and Security Agreement, as requested by the Administrative
Agent in order to perfect such Liens, duly authorized by the Loan Parties,
(B) copies of favorable UCC, tax, judgment and fixture lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of the Loan Parties, as requested by the Administrative Agent, indicating that
there are no prior Liens on any of the Collateral other than Permitted
Encumbrances and Liens to be released on the Fifth Restatement Date, (C) a
Perfection Certificate, duly completed and executed by the Borrower, (D) duly
executed Patent Security Agreements, Trademark Security Agreements and Copyright
Security Agreements, if applicable and requested by the Administrative Agent;
 
(iv) the Pledge Agreement, duly executed and delivery by the Borrower and
certain of its Domestic Subsidiaries, in form and substance reasonably
satisfactory to the Administrative Agent, together with (A) original
certificates evidencing all issued and outstanding shares of Capital Stock of
all Subsidiaries owned directly by any Loan Party (or, if the pledge of all of
the voting Capital Stock of any Foreign Subsidiary would result in materially
adverse tax consequences, limited to 65% of the issued and outstanding
 
56

--------------------------------------------------------------------------------

 
voting Capital Stock of such Foreign Subsidiary and 100% of the issued and
outstanding non-voting Capital Stock of such Foreign Subsidiary, as applicable)
and (B) stock or membership interest powers or other appropriate instruments of
transfer executed in blank;
 
(v) a certificate of an authorized officer of each Loan Party, attaching and
certifying copies of its bylaws or partnership agreement or limited liability
company agreement, and of the resolutions of its board of directors or other
equivalent governing body, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of the Borrower executing the Loan Documents to which
it is a party;
 
(vi) certified copies of the certificate of incorporation or other
organizational documents of the Loan Parties, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation or organization of each Loan Party;
 
(vii) a favorable written opinion of Bass, Berry & Sims PLC, counsel to the Loan
Parties, and such other written opinions as may be reasonably requested by the
Administrative Agent, addressed to the Administrative Agent for the benefit of
the Lenders, covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
 
(viii) a certificate, dated the Fifth Restatement Date and signed by a
Responsible Officer, confirming compliance with the conditions set forth in
subsections (a), (b) and (c) of Section 3.2;
 
(ix) the consolidated audited financial statements of the Borrower and its
subsidiaries for the fiscal years ended December 31, 2009, December 31, 2010 and
December 31, 2011, including balance sheets, income statements and cash flow
statements prepared by Ernst & Young, LLP in conformity with GAAP, and the
consolidated financial statements of the Borrower and its subsidiaries for the
fiscal quarter ending March 31, 2012, and financial projections in reasonable
detail prepared on an annual basis for the Fiscal Years 2012 through 2017;
 
(x) certificates of insurance, in form and detail reasonably acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be;
 
(xi) a duly executed Notice of Borrowing for any initial Revolving Borrowing;
 
(xii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
 
(xiii) a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of
March 31, 2012, calculated on a pro forma basis as if the Term Loans and any
initial Revolving
 
57

--------------------------------------------------------------------------------

 
Borrowing had been funded as of the first day of the relevant period for testing
compliance (and setting forth in reasonable detail such calculations);
 
(xiv) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any contractual obligation of any Loan Party in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;
 
(xv) with respect to the headquarters location, a copy of the underlying lease,
as applicable, and a Collateral Access Agreement from the landlord of such
leased property, which Collateral Access Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent; provided, that
such Collateral Access Agreement shall not be required if the Borrower is unable
to deliver such Collateral Access Agreement after using its commercially
reasonable efforts to do so; and
 
(xvi) a CUSIP number for the Commitments.
 
Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, each Lender that executes this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fifth Restatement Date specifying
its objection thereto.


Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:
 
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto, except for (i) those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects, (ii)
representations and warranties effective as of a specified date, which shall
remain true and correct as of such specified date, and (iii) changes in facts
and circumstances that are not prohibited by the terms of this Agreement;
 
(c) since December 31, 2011, there shall have been no change that has had or
could reasonably be expected to have a Material Adverse Effect
 
58

--------------------------------------------------------------------------------

 
 
(d) the Borrower shall have delivered the required Notice of Borrowing; and
 
(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.
 
Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and shall be in form and substance
satisfactory in all respects to the Administrative Agent.
 
ARTICLE IV                                
 


 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation or
limited liability company, as applicable, under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational action. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable judgment, law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, Material Agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its material assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any material asset of the Borrower or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.
 
59

--------------------------------------------------------------------------------

 
 
Section 4.4 Financial Statements. The Borrower has furnished to each Lender (i)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2011 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
Ernst & Young, LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2012, and the related unaudited
consolidated statements of in­come and cash flows for the Fiscal Quarter and
year-to-date period then ended.  The financial statements described above fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of the date(s) thereof and the consolidated results of
operations of the Borrower and its Subsidiaries for such periods in conformity
with GAAP (subject in the case of interim statements, to year-end adjustments
and the absence of notes).  Since December 31, 2011, there have been no changes
with respect to the Borrower and its Subsidiaries that have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.
 
Section 4.5 Litigation and Environmental Matters.
 
(a) Except as set forth on Schedule 4.5(a), no litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
 
(b) Except for any matters that would not constitute a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, including all applicable Health Care Laws,
and (b) all indentures, agreements or other instruments binding upon it or its
properties, except, in each case, where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.7 Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended or (b)
otherwise subject to any other regulatory scheme limiting its ability to incur
debt or requiring any approval or consent from, or registration or filing with,
any Governmental Authority to do so (other than registrations and filings
required or contemplated by the Loan Documents).
 
Section 4.8 Taxes. The Borrower and its Subsidiaries have timely filed or caused
to be filed (or have obtained permitted extensions for) all Federal income tax
returns and, to the knowledge of Borrower, have filed or caused to be filed (or
have obtained permitted extensions for) all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.
 
60

--------------------------------------------------------------------------------

 
 
Section 4.9 Margin Regulations. None of the pro­ceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U (except in compliance with applicable requirements of
Regulation U) or for any purpose that violates the provisions of Regulation T,
Regulation U or Regulation X.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock”.
 
Section 4.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
 
Section 4.11 Ownership of Property; Insurance.
 
(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks,
tradenames, copyrights and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe on
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.
 
(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of the Borrower, in such amounts with such deductibles and self-insurance and
covering such risks as are customary for companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
 
(d) As of the Fifth Restatement Date, neither the Borrower nor any of its
Subsidiaries owns any Real Estate.
 
Section 4.12 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, as of the Fifth Restatement Date
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Executive Summary (with respect to
information contained therein concerning the Borrower and its Subsidiaries) nor
any of the reports (including reports that the Borrower is required to file with
the Securities and Exchange Commission), financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
 
61

--------------------------------------------------------------------------------

 
 
Section 4.13 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, that individually or in the aggregate would result in a Material
Adverse Effect. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14 Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of and the type of each Subsidiary of the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Subsidiary Loan Party or
Foreign Subsidiary in each case as of the Fifth Restatement Date.  None of the
Subsidiaries listed on Schedule 3.1(b) owns more than $250,000 in assets or
generated more than $250,000 in revenue during the four-Fiscal Quarter period
ended March 31, 2012.
 
Section 4.15 Security Documents.
 
(a)           The Security Documents create in favor of the Administrative Agent
for the ratable benefit of the Secured Parties a legal, valid and enforceable
security interest in the Collateral (as defined therein), and the Assignment and
Security Agreement constitutes a fully perfected Lien (to the extent that such
Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section
7.2.  The delivery to the Administrative Agent of the certificates evidencing
all Capital Stock pledged pursuant to the Pledge Agreement, together with
appropriate stock powers or other similar instruments of transfer duly executed
in blank, result in the Liens in such Capital Stock being fully perfected first
priority (subject to Liens expressly permitted by Section 7.2) security
interests, perfected by “control” as defined in the UCC.
 
(b)           Under the filings in subsection (a) of this Section and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Assignment and Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Patents, Trademarks and Copyrights, if any, in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.
 
Section 4.16 Material Agreements.  The Borrower is in compliance with its
obligations under the Material Agreements, except to the extent that
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. As of the Fifth Restatement Date,
the only Material Agreement of the Borrower and its Subsidiaries is that certain
Master Services Agreement, dated May 25, 2011, between the Borrower and HP
Enterprise Services, LLC, a true and correct copy of which is available at
http://www.sec.gov/Archives/edgar/data/704415/000070441511000025/ex10-1_063011.htm
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).  As of the Fifth Restatement Date, the Borrower is not a party to
any Subordinated Debt Documents.
 
62

--------------------------------------------------------------------------------

 
 
Section 4.17 OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Subsidiary Loan Party (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or (iii)
derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
Section 4.18 Patriot Act.  Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended or any enabling legislation or executive order relating
thereto.  Neither any Loan Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act.  None of the Loan Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
 
Section 4.19 Solvency.  After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, the Borrower is
Solvent.  “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured; (c)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities (such as litigation, guaranties and Plan liabilities) at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that would reasonably
be expected to become an actual or matured liability.
 
Section 4.20 Healthcare Matters.
 
(a)           Health Care Permits.  Except to the extent that noncompliance with
the following, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (i) each Loan Party holds, and at
all times during the three calendar years immediately preceding the Fifth
Restatement Date has held, all Health Care Permits necessary for it to own,
lease, sublease or operate its assets or to conduct its business or operations
as presently conducted; (ii) all such Health Care Permits are, and at all times
during the three calendar years immediately preceding the Fifth Restatement Date
have been, in full force and effect and there is and has been no default under,
violation of, or other noncompliance with the terms and conditions of any such
Health Care Permit; (iii) no condition exists or event has occurred that, in
itself or with the giving of notice or lapse of time or both, has resulted or
would result in the suspension, revocation, termination, restriction,
limitation, modification or non-renewal of any Health Care Permit; (iv) no
Governmental Authority has taken, or to the knowledge of any Loan Party intends
to take, action to suspend, revoke, terminate, place on probation, restrict,
limit, modify or not renew any Health Care Permit of any Loan Party; (v) there
currently exist no restrictions,
 
63

--------------------------------------------------------------------------------

 
deficiencies, required plans of correction or other such remedial measures with
respect to any Health Care Permit of a Loan Party; and (vi) without limiting the
foregoing, no validation review, program integrity review, audit or other
investigation related to any Loan Party or its operations, or the consummation
of the transactions contemplated in the Loan Documents or related to the
Collateral (x) has been conducted by or on behalf of any Governmental Authority,
or (y) is scheduled, pending or, to the knowledge of any Loan Party, threatened.
 
 (b)           Licensed Personnel. Except to the extent that noncompliance with
the following, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, the Licensed Personnel, when acting
in their capacities as such, have complied and currently are in compliance with
all applicable Health Care Laws, and hold and, at all times that such Persons
have been Licensed Personnel of any Loan Party and acting in their capacities as
such, have held, all Health Care Permits required by applicable Health Care Laws
in the performance of such Licensed Personnel’s duties for such Loan Party, and,
each such Health Care Permit is in full force and effect and, to the knowledge
of each Loan Party, no suspension, revocation, impairment, or termination of any
such Permit due to a failure to comply with a Health Care Permit Requirement of
Law is pending or, to the knowledge of any Loan Party, threatened.
 
(c)           Submission of Claims.  No Loan Party submits claims directly to
Medicare as established by Title XVIII of the Social Security Act (42 U.S.C.
1395 et seq.) or Medicaid as established by Title XIX of the Social Security Act
(42 U.S.C. 1396 et seq.).
 
(d)           Exclusion.  None of the Loan Parties, nor any owner, officer,
director, partner, agent, managing employee or Person with a “direct or indirect
ownership interest” (as that phrase is defined in 42 C.F.R. § 420.201) in any
Loan Party, nor any Licensed Personnel of any Loan Party (i) has been (or, has
been threatened to be) (x) “suspended” or “debarred” from selling products to
the U.S. government or its agencies pursuant to the Federal Acquisition
Regulation, relating to debarment and suspension applicable to federal
government agencies generally (42 C.F.R. Subpart 9.4), or other applicable laws
or regulations, or (y) debarred, disqualified, suspended or excluded from
participation in any Federal Health Care Program or is listed on the General
Services Administration list of excluded parties, nor is any such debarment,
disqualification, suspension or exclusion threatened or pending, or (ii) is a
party to any other action by any Governmental Authority that may prohibit it
from selling products or providing services to any governmental or other
purchaser pursuant to any federal, state or local laws or regulations.

 
ARTICLE V                                
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than Hedge/Cash Management Exposure and
contingent indemnification Obligations for which no claim has been asserted)
remains unpaid or outstanding:
 
Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual audited report for such Fiscal Year for the
Borrower and its Subsidiaries, containing a consolidated balance sheet of the
Borrower and its
 
64

--------------------------------------------------------------------------------

 
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by Ernst & Young, LLP or
other independent public accountants of nationally recognized standing (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter and the corresponding
portion of Borrower’s previous Fiscal Year, all certified by a Responsible
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of notes;
 
(c) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of each Fiscal Year, an unaudited balance sheet of each Foreign
Subsidiary as of the end of such Fiscal Quarter and the related unaudited
statements of income and cash flows of such Foreign Subsidiary for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous Fiscal Year, all certified by a
Responsible Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of such Foreign
Subsidiary on a consolidating basis in accordance with GAAP (or other
appropriate accounting principles applicable to such Foreign Subsidiary),
subject to normal year-end audit adjustments and the absence of notes;
 
(d) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer, (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action the Borrower has taken or proposes
to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI and (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Borrower’s audited financial
statements referred to in Section 4.4 and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(e) as soon as available and in any event within 45 days after the beginning of
each Fiscal Year, a budget for such Fiscal Year on a quarter-by-quarter basis,
containing a projected income statement, balance sheet and statement of cash
flow;
 
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission,
 
65

--------------------------------------------------------------------------------

 
or any Governmental Authority succeeding to any or all functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
 
(g) promptly upon request by the Lenders or the Administrative Agent,
documentary and other evidence of the identity of the Loan Parties to enable the
Lenders or the Administrative Agent to verify the identity of the Loan Parties
or to comply with any law or regulation applicable to the Lenders or the
Administrative Agent, including, without limitation, Section 326 of the Patriot
Act at 31 U.S.C. Section 5318; and
 
(h) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of, or any material developments in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any Subsidiary,
including those alleging potential or actual violations of any Health Care Law
by any Loan Party or any of its Licensed Personnel, that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
 
(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
The Borrower will furnish to the Administrative Agent and each Lender promptly
and in any event at least 30 days prior thereto, notice of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s chief executive office, (iii)
in any Loan Party’s identity or legal structure, (iv) in any Loan Party’s
federal taxpayer identification number or organizational number or (v) in any
Loan Party’s jurisdiction of organization.
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
66

--------------------------------------------------------------------------------

 
 
Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
(to the extent a failure to do so would have a Material Adverse Effect) and will
continue to engage in substantially the same business as presently conducted or
such other businesses that are reasonably related thereto; provided that nothing
in this Section shall prohibit any merger, consolidation, conversion,
liquidation or dissolution permitted under Section 7.3.
 
Section 5.4 Compliance with Laws, Etc.
 
(a)           The Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including all applicable
Health Care Laws, except where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)           Each Loan Party shall (i) obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all Health Care Permits that are necessary in
the proper conduct of its business; (ii) require all Licensed Personnel to
comply with all applicable Health Care Laws in the performance of their duties
to or for any Loan Party, and to maintain in full force and effect all Health
Care Permits required to perform such duties; and (iii) keep and maintain all
records required to be maintained by any Governmental Authority or otherwise
under any applicable Health Care Law, in each case except where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.
 
Section 5.5 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including all tax liabilities and claims that could
result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
 
Section 5.7 Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender to visit and inspect its properties, to examine its books and records
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower.  During the course of the aforementioned visitations,
inspections, examinations and discussions, representatives of the Administrative
Agent and the Lenders may encounter individually identifiable healthcare
information or other confidential information relating to individuals
(collectively, the “Confidential Healthcare Information”).  Unless otherwise
required by law, the Administrative Agent and any Lender, and their respective
representatives, shall not disclose, compile, aggregate, remove from the
properties of the Borrower or any of its Subsidiaries or record in any manner
any Confidential Healthcare Information, and shall not require the
 
67

--------------------------------------------------------------------------------

 
Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of individuals, including
HIPAA.
 
Section 5.8 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, except for
ordinary wear and tear, if the failure to do so, either individually or it the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against loss or damage of the kinds customarily insured
against by companies in the same or similar businesses operating in the same or
similar locations and (c) cause the Administrative Agent to be named as an
additional insured on all general liability insurance policies maintained by the
Borrower and its Subsidiaries and maintain the lender loss payable endorsement
with respect to all property/casualty policies covering tangible Collateral (or
its equivalent).   So long as no Event of Default has occurred and is
continuing, the Administrative Agent will release to the Borrower (or the
applicable Subsidiary) any property/casualty insurance proceeds paid to the
Administrative Agent to be used in a manner not prohibited by this Agreement.
 
Section 5.9 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans and any Revolving Loans funded on the Fifth
Restatement Date to refinance existing Indebtedness under the Existing Credit
Agreement and to pay transaction costs and expenses arising in connection with
this Agreement.  The Borrower will use the proceeds of Revolving Loans funded
after the Fifth Restatement Date to finance working capital needs, to finance
Acquisitions permitted by the terms hereof, to finance the repurchase of
Borrower’s Capital Stock in accordance with the terms hereof, to finance capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.  All Letters of Credit will be used
for general corporate purposes.
 
Section 5.10 Additional Subsidiaries.
 
(a) If any Domestic Subsidiary (whether now existing or hereafter acquired or
formed) owns or acquires more than $250,000 in assets after the Fifth
Restatement Date or generates more than $250,000 in revenue in any Fiscal Year,
the Borrower will, within ten (10) Business Days thereafter, notify the
Administrative Agent thereof and within forty-five (45) days thereafter will
cause such Domestic Subsidiary to become a Subsidiary Loan Party by executing
supplements or joinders to the Subsidiary Guarantee Agreement and the Assignment
and Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, and will cause such Domestic Subsidiary to deliver
simultaneously therewith similar documents applicable to a Subsidiary Loan Party
required under Section 3.1 as reasonably requested by the Administrative Agent.
 
(b) If a Foreign Subsidiary (whether now existing or hereafter acquired or
formed) owns or acquires more than $250,000 in assets after the Fifth
Restatement Date or generates more than $250,000 in revenue in any Fiscal Year
and is owned directly by the Borrower or a Subsidiary Loan Party, the Borrower
will, within ten (10) Business Days thereafter, notify the Administrative Agent
thereof, and within forty-five (45) days thereafter the Borrower will execute,
or will cause such Subsidiary Loan Party to execute, a supplement or joinder to
the Pledge Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, together with all other documents and certificates
necessary to perfect a first priority Lien on the stock or other equity interest
of such Foreign  Subsidiary  pledged under the Pledge Agreement.  The Borrower
will
 
68

--------------------------------------------------------------------------------

 
also, or will also cause such Subsidiary Loan Party to, deliver simultaneously
therewith similar documents required under Section 3.1 as reasonably requested
by the Administrative Agent.  The Pledge Agreement shall create a valid and
first priority Lien on 65% of the voting Capital Stock (or other voting equity
interests) and 100% of the non-voting Capital Stock (or other non-voting equity
interests) of such Foreign Subsidiary (or such lesser percentages as may be
required to avoid any adverse tax consequences under applicable laws and
regulations).
 
(c) If any Domestic Subsidiary (whether now existing or hereafter acquired or
formed) owns or acquires more than $250,000 in assets after the Fifth
Restatement Date or generates more than $250,000 in revenue in any Fiscal Year,
the Borrower will, within ten (10) Business Days thereafter, notify the
Administrative Agent thereof, and within forty-five (45) days thereafter the
Borrower will execute, or will cause the applicable Subsidiaries to execute, a
supplement or joinder to the Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, together with all other documents and
certificates necessary to perfect a first priority Lien on the stock or other
equity interests of such Domestic Subsidiary pledged under the Pledge
Agreement.  The Borrower will also, or will also cause the applicable
Subsidiaries to, deliver simultaneously therewith similar documents required
under Section 3.1 as reasonably requested by the Administrative Agent. The
Pledge Agreement shall create a valid and first priority Lien on all voting
Capital Stock (or other voting equity interests) and all non-voting Capital
Stock (or other non-voting equity interests) of such Domestic Subsidiary.
 
Section 5.11 Additional Real Estate; Leased Locations.
 
(a) To the extent otherwise permitted hereunder, if any Loan Party acquire a fee
ownership interest in Real Estate after the Fifth Restatement Date having a fair
market value in excess of $2,500,000, it shall, within 60 days after the
acquisition thereof, provide to the Administrative Agent mortgages, deeds of
trust or deeds to secure debt, as applicable, granting the Administrative Agent
a first priority Lien on such Real Estate (subject to Permitted Encumbrances),
together with all environmental audits and reports, title insurance policies,
real property surveys, flood zone reports, evidence of compliance with zoning
and building laws, environmental indemnities, legal opinions, supplemental
casualty and flood insurance and other documents, instruments and agreements
reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
 
(b) To the extent otherwise permitted hereunder, if any Loan Party leases any
Real Estate that is the headquarters location for the Borrower and its
Subsidiaries, it shall provide to the Administrative Agent, within 30 days after
entering into such lease, a copy of such lease and a Collateral Access Agreement
from the landlord of such leased property; provided, that such Collateral Access
Agreement shall not be required if such Loan Party is unable to deliver any such
Collateral Access Agreement after using its commercially reasonable efforts to
do so.
 
Section 5.12 Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages and
other documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request to grant,
preserve, protect or perfect the Liens created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan
Parties.  The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
 
69

--------------------------------------------------------------------------------

 
 
Section 5.13 Compliance Program.  Each Loan Party shall maintain a corporate and
health care regulatory compliance program (“CCP”) which addresses the
requirements of Health Care Laws, including without limitation HIPAA and
includes at least the following components:  (i) standards of conduct and
procedures that describe compliance policies regarding laws with an emphasis on
prevention of fraud and abuse; (ii) a specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs that effectively
communicate the compliance standards and procedures to employees and agents;
(iv) auditing and monitoring systems and reasonable steps for achieving
compliance with such standards and procedures including, without limitation,
publicizing a report system to allow employees and other agents to anonymously
report criminal or suspect conduct and potential compliance problems; (v)
disciplinary guidelines and consistent enforcement of compliance policies
including, without limitation, discipline of individuals responsible for the
failure to detect violations of the CCP; and (vi) mechanisms to respond to
detected violations of the CCP in a timely manner.  The Borrower will allow the
Administrative Agent and its consultants to review the CCP from time to time as
reasonably requested by the Administrative Agent.
 
ARTICLE VI                                
 
 
FINANCIAL COVENANTS
 
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than Hedge/Cash Management Exposure and
contingent indemnification Obligations for which no claim has been asserted)
remains unpaid or outstanding:
 
Section 6.1 Leverage Ratio. The Borrower and its Subsidiaries shall maintain, as
of the last day of any Fiscal Quarter, a Leverage Ratio that is not greater
than:
 
Fiscal
Quarter                                                                           Leverage
Ratio


Each Fiscal Quarter ending
after                                           4.00:1.00
          March 31, 2012 and on or prior to
          December 31, 2012
 
Each Fiscal Quarter ending after                                           
3.75:1.00
         December 31, 2012 and on or prior to
      June 30, 2013
 
Each Fiscal Quarter ending
after                                             3.50:1.00
          June 30, 2013
 
such ratio (the “Required Threshold”); provided however, that if during any
Fiscal Quarter ending after June 30, 2013, the Borrower consummates one or more
Acquisitions permitted herein that in the aggregate equals or exceeds
$50,000,000, then and in such event the Required Threshold for such Fiscal
Quarter and the following two Fiscal Quarters shall be increased to 3.75:1.00
(the “Post-Acquisition Required Threshold”).
 
Section 6.2 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
maintain, as of the last day of each Fiscal Quarter, a Fixed Charge
Coverage Ratio of not less than:
 
Fiscal
Quarter                                                                           Fixed
Charge Coverage Ratio
 
70

--------------------------------------------------------------------------------

 
 
Each Fiscal Quarter ending
after                                           1.25:1.00
          March 31, 2012 and on or prior to
          December 31, 2012
 
Each Fiscal Quarter ending
after                                            1.50:1.00
         December 31, 2012
 
ARTICLE VII                                
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than Hedge/Cash Management Exposure and
contingent indemnification Obligations for which no claim has been asserted)
remains unpaid or outstanding:
 
Section 7.1 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness created pursuant to the Loan Documents;
 
(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
 
(c) Indebtedness of the Borrower owing to any Domestic Subsidiary and of any
Domestic Subsidiary owing to the Borrower or any other Domestic Subsidiary;
 
(d) Hedging Obligations permitted by permitted by Section 7.10;
 
(e) other unsecured Indebtedness of Loan Parties in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding;
 
(f) Capital Lease Obligations and secured purchase money indebtedness of Loan
Parties not in excess of $40,000,000 in the aggregate outstanding at any time;
 
(g) Indebtedness (secured or unsecured) of Foreign Subsidiaries in an aggregate
principal amount not to exceed the equivalent of $30,000,000 at any time
outstanding, provided, however, that no change in currency exchange rates
subsequent to an incurrence of Indebtedness permitted by this provision shall
result in a violation of this provision;
 
(h) Indebtedness consisting of any Guarantee by the Borrower or any Subsidiary
of the Indebtedness of a Foreign Subsidiary permitted under subsection (g) of
this Section;
 
(i) Indebtedness of a Foreign Subsidiary to the Borrower or a Domestic
Subsidiary, subject to the limitation in Section 7.4(g);
 
(j) Indebtedness secured by a Lien permitted by Section 7.2(e) in an aggregate
principal amount not to exceed the equivalent of $15,000,000 at any time
outstanding; and
 
(k) Permitted Subordinated Debt.
 
71

--------------------------------------------------------------------------------

 
 
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the later of the Revolving Commitment Termination Date and the
Maturity Date.
 
Section 7.2 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
their respective assets or property now owned or hereafter acquired or, except:
 
(a) Liens securing the Obligations, provided, however, that no Liens may secure
Hedge/Cash Management Exposure without also securing all Obligations arising
under the Loan Documents on a basis at least pari passu with such Hedge/Cash
Management Exposure and subject to the priority of payments set forth in Section
8.2;
 
(b) Permitted Encumbrances;
 
(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Fifth Restatement Date set forth on Schedule 7.2; provided, that
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of such fixed or capital assets or to secure
Indebtedness permitted under Section 7.1 incurred solely for the purpose of
financing the acquisition of such fixed or capital assets (including Liens
securing any Capital Lease Obligations); provided, that (i) such Lien secures
Indebtedness permitted by Section 7.1(f), (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition thereof; (iii) such Lien
does not extend to any other asset; and (iv) the Indebtedness secured thereby
does not exceed the cost of acquiring such fixed or capital assets;
 
(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
 
(f) any Lien on the assets of a Foreign Subsidiary securing Indebtedness of a
Foreign Subsidiary permitted under Section 7.1(g); and
 
(g) extensions, renewals, or replacements of any Lien referred to in subsections
(a) through (f) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.
 
72

--------------------------------------------------------------------------------

 
 
Section 7.3 Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person or if the
surviving Person is a Domestic Subsidiary thereafter and complies with Section
5.10, (ii) any Subsidiary may merge into another Subsidiary; provided that a
Domestic Subsidiary may not merge into a Foreign Subsidiary; and provided that
if any party to such merger is a Subsidiary Loan Party, a Subsidiary Loan Party
shall be the surviving Person, (iii) a Foreign Subsidiary may merge into another
Foreign Subsidiary, (iv) any Subsidiary may be converted into a limited
liability company if it complies with the provisions of Section 5.10, to the
extent applicable, (v) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party and (vi) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wSholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless the corresponding Investment (as
defined in Section 7.4), if any, is also permitted by Section 7.4.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
 
Section 7.4 Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, except:
 
(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Domestic Subsidiaries);
 
(b) Permitted Investments;
 
(c) Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 7.1; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (e) of this Section;
 
(d) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;
 
73

--------------------------------------------------------------------------------

 
 
(e) Investments made by the Borrower in or to any Domestic Subsidiary and by any
Domestic Subsidiary in or to the Borrower or another Domestic Subsidiary
provided that the aggregate amount of Investments by the Loan Parties in or to,
and Guarantees by the Loan Parties of Indebtedness of, any Domestic Subsidiary
that is not a Subsidiary Loan Party (including all such Investments and
Guarantees existing on the Fifth Restatement Date) shall not exceed $500,000 at
any time outstanding;
 
(f) Investments by Foreign Subsidiaries that are held or made outside the United
States of America of the same or similar quality as Permitted Investments and
Investments by a Foreign Subsidiary in another Foreign Subsidiary;
 
(g) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiaries in an aggregate principal amount not to exceed $75,000,000 at any
time outstanding;
 
(h) Hedging Transactions permitted under Section 7.10;
 
(i) Investments permitted under Section 7.5(iii);
 
(j) Investments consisting of the Acquisition of assets of or equity interests
in third parties provided, that (i) such Acquisition is in the same line of
business or supports the primary business activities of Borrower and its
Subsidiaries or is a business reasonably related to the business that Borrower
and its Subsidiaries were engaged in on the Fifth Restatement Date; (ii) after
giving effect to the Acquisition, the Borrower would have been in compliance
with Section 6.1 (calculated on a Pro Forma Basis taking into account such
Acquisition) measured as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which the Borrower has delivered financial statements
to the Administrative Agent hereunder; (iii) no Default or Event of Default
exists or would exist taking into account such Acquisition; and (iv) if the
consideration for one or more Acquisitions exceeds in the aggregate $50,000,000
in any Fiscal Quarter, the Administrative Agent has received, prior to
consummation of the Acquisition that causes such amount to be exceeded, a Pro
Forma Compliance Certificate demonstrating compliance with Section 6.1; and
 
(k)           Other Investments in an aggregate amount not to exceed $50,000,000
at any time outstanding.


Section 7.5 Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for (i) dividends payable by the
Borrower solely in shares of any class of its Capital Stock, (ii) Restricted
Payments made by any Subsidiary ratably to the Borrower, any other Subsidiaries
of the Borrower and any other minority shareholders of a Subsidiary of Borrower,
and (iii) Restricted Payments paid in cash in an aggregate amount not to exceed
$200,000,000 in the aggregate subsequent to the Fifth Restatement Date so long
as no Default or Event of Default has occurred and is continuing at the time
such Restricted Payment is paid or made.  Notwithstanding any provisions in this
Section to the contrary, the Borrower will not, and will not permit its Domestic
Subsidiaries to, make a Restricted Payment to a Foreign Subsidiary except as an
Investment permitted under Section 7.4 (g).
 
Section 7.6 Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock, to any Person other than the Borrower or a
Subsidiary Loan Party, except:
 
74

--------------------------------------------------------------------------------

 
 
(a) the sale or other disposition for fair market value of obsolete or worn-out
property or other property not necessary for operations disposed of in the
ordinary course of business;
 
(b) the sale of inventory and Permitted Investments, and the non-exclusive
licensing of intangible property, in the ordinary course of business;
 
(c) the sale or other disposition of assets in a transaction permitted under
Section 7.3(a); and
 
(d) other sales or Dispositions of assets with a fair market value that does not
exceed in the aggregate $20,000,000 in any four Fiscal Quarter period.
 
Section 7.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliates, and which are not prohibited by Section 7.4 and (c) any
Restricted Payment permitted by Section 7.5.
 
Section 7.8 Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
as security for the Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement or any other Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided, such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in real property or equipment leases restricting the
assignment thereof.
 
Section 7.9 Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
Section 7.10 Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.  Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
 
75

--------------------------------------------------------------------------------

 
 
Section 7.11 Status of Incorporation and Formation. Except in a transaction
permitted by Section 7.3(a), the Borrower will not permit any Subsidiary Loan
Party to change its state of incorporation or formation without giving thirty
(30) days’ prior written notice to the Administrative Agent.
 
Section 7.12 Accounting Changes. Subject to Section 1.3, the Borrower will not,
and will not permit any Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary, except to change the fiscal
year of a Subsidiary to conform its fiscal year to that of the Borrower.
 
Section 7.13 Amendment to Material Documents.  The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under its certificate of incorporation, bylaws or other organizational documents
in any manner that would have a materially adverse effect on the Lenders, the
Administrative Agent, the Issuing Bank, the Borrower or any of its Subsidiaries.
 
Section 7.14 Permitted Subordinated Debt.
 
(a) The Borrower will not, and will not permit any of its Subsidiaries to (i)
prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Debt, or (ii) make any principal, interest or other payments on any
Permitted Subordinated Debt that is not expressly permitted by the subordination
provisions of the Subordinated Debt Documents.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to, agree
to or permit any amendment, modification or waiver of any provision of any
Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the interest rate on such Permitted Subordinated Debt
or change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof in a manner adverse to the Administrative Agent or the Lenders; (iii)
alter the covenants and events of default in a manner that would make such
provisions more onerous or restrictive to the Borrower or any such Subsidiary;
or (iv) otherwise increase the obligations of the Borrower or any Subsidiary in
respect of such Permitted Subordinated Debt or confer additional rights upon the
holders thereof which individually or in the aggregate would be materially
adverse to the Borrower or any of its Subsidiaries or to the Administrative
Agent or the Lenders.
 
Section 7.15 Government Regulation.  The Borrower will not, and will not permit
any of its Subsidiaries to be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States of America
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties.
 


 
ARTICLE VIII                                
 
 
EVENTS OF DEFAULT
 
Section 8.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur:
 
76

--------------------------------------------------------------------------------

 
 
(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement on the date such
payment became due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three days; or
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.2, Section 5.3 (with respect to the Borrower’s existence)
or Articles VI or VII; or
 
(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above), and such failure shall remain unremedied for 30 days after the
earlier of (i) any Responsible Officer of the Borrower becomes aware of such
failure, or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or
 
(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
 
77

--------------------------------------------------------------------------------

 
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts generally as they
become due; or
 
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or
 
(k) any judgment or order for the payment of money in excess of $10,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m)  a Change in Control shall occur or exist; or
 
(n) any provision of the Subsidiary Guarantee Agreement or any Security Document
shall for any reason cease to be valid and binding on, or enforceable against,
any Subsidiary Loan Party, or any Subsidiary Loan Party shall so state in
writing, or any Subsidiary Loan Party shall seek to terminate its liability
under the Subsidiary Guarantee Agreement; or
 
(o) a default shall exist under the Subsidiary Guarantee Agreement or any
Security Document, subject to any cure periods or grace periods therein; or
 
(p) an Event of Default shall exist under any other agreements evidencing
Indebtedness owed to any of the Lenders or under any Hedging Transaction with a
Lender-Related Hedge Provider (taking into account any applicable notice and
cure or grace period provisions thereof);
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans and all other Obligations (excluding the Hedge/Cash Management
Exposure) to be, whereupon the same shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and (iii) exercise all remedies contained in
any other Loan Document; and if an Event of Default specified in
 
78

--------------------------------------------------------------------------------

 
either clause (g) or (h) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations (excluding the
Hedge/Cash Management Exposure) shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
Section 8.2   Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by the
Administrative Agent or any of the Lenders that occurs after the principal of
and any accrued interest on the Loans have been declared, or deemed to be, due
and payable immediately pursuant to the last paragraph of Section 8.1 or after
the Administrative Agent forecloses on any of the Collateral, shall be applied
as follows:
 
first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral and due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
 
second, to the fees and other reimbursable expenses of the Administrative Agent
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;
 
third, to all reimbursable expenses, if any, of the Lenders then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;
 
fourth, to the fees due and payable under Section 2.15(b) and (c) and interest
then due and payable under the terms hereof, until the same shall have been paid
in full;
 
fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure and the Hedge/Cash Management Exposure of the Borrower and its
Subsidiaries, to the extent secured pursuant to the Loan Documents, until the
same shall have been paid in full, allocated pro rata among the Lenders and any
Affiliates of Lenders that hold such Obligations based on their respective pro
rata shares of the aggregate amount of such Obligations;
 
sixth, to additional cash collateral for the aggregate amount of all outstanding
Letters of Credit until the aggregate amount of all cash collateral held by the
Administrative Agent pursuant to this Agreement is equal to 102% of the LC
Exposure after giving effect to the foregoing clause fifth; and
 
seventh, to the extent any proceeds remain, to the Borrower or any other Loan
Party entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Revolving Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Revolving
Lenders as cash collateral for the LC Exposure, such account to be administered
in accordance with Section 2.24(g).  All cash collateral for LC Exposure shall
be applied to satisfy drawings under the Letters of Credit as they occur; if any
cash collateral remains on deposit after all Letters of Credit have either been
fully drawn or expired, such remaining amount shall be applied to other
Obligations, if any, in the order set forth above.
 
79

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, Hedge/Cash Management Exposure of the Borrower
and its Subsidiaries shall be excluded from the application described above to
the extent that the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the Bank Product Provider or the Lender-Related Hedge
Provider, as the case may be.  Each Bank Product Provider or Lender-Related
Hedge Provider that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto


 
ARTICLE IX                                
 
 
THE ADMINISTRATIVE AGENT
 
Section 9.1 Appointment of Administrative Agent.
 
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent and the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(b) Each Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for each Issuing Bank with respect
thereto; provided, that each Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as though the term “Administrative Agent” as used in
this Article IX included each Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
each Issuing Bank.
 
Section 9.2 Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is
 
80

--------------------------------------------------------------------------------

 
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be li­able for any action
taken or not taken by it, its sub-agents or its attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negli­gence or
willful misconduct.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.
 
Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Banks also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
 
Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan
 
81

--------------------------------------------------------------------------------

 
Document in its capacity as a Lender as any other Lender and may exercise or
refrain from exercising the same as though it were not the Administrative Agent;
and the terms “Lenders”, “Required Lenders”, “holders of notes”, or any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.
 
Section 9.7 Successor Administrative Agent.
 
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided, that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States of America, having a
combined capital and surplus of at least $500,000,000.
 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c)           In addition to the foregoing, if a Revolving Lender becomes, and
during the period it remains, a Defaulting Lender, and if any Default has arisen
from a failure of the Borrower to comply with Section 2.27(a), then each Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business New York time on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice).
 
Section 9.8 Withholding Tax

 
(a)           To the extent required by any applicable law, the Administrative
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.  If the Internal Revenue Service or any
authority of the United States of America or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account
 
82

--------------------------------------------------------------------------------

 
of any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.


(b)           Without duplication of any indemnity provided under subsection (a)
of this Section, each Lender shall also indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection


Section 9.9 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or any Revolving Credit Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and its agents and
counsel and all other amounts due to the Lenders, the Issuing Banks and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
 
(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
 
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Administrative Agent under Section 10.3.
 
83

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.
 
Section 9.10 Authorization to Execute other Loan Documents.  Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Security Documents and any
subordination agreements) other than this Agreement.
 
Section 9.11 Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all unsatisfied
reimbursement obligations with respect to Letters of Credit in an amount equal
to 102% of the aggregate LC Exposure of all Lenders, and the payment in full of
all Obligations (other than contingent indemnification obligations and such Cash
Collateralized reimbursement obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.2; and
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(d) and (e); and
 
(c)           to release any Subsidiary Loan Party from its obligations under
the Subsidiary Guarantee Agreement and the applicable Security Documents if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Security Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Security Documents, or to release such Loan Party from its
obligations under the applicable Security Documents, in each case in accordance
with the terms of the Loan Documents and this Section
 
Section 9.12 Documentation Agent; Co-Syndication Agents.  JPMorgan Chase Bank,
N.A. is designated Documentation Agent and shall have no duties or obligations
as such to any Lender or any Loan Party under any Loan Documents.  Each of U.S.
Bank National Association and Fifth Third Bank are designated Co-Syndication
Agents and shall have no duties or obligations as such to any Lender or any Loan
Party under any Loan Documents.
 
Section 9.13 Right to Realize on Collateral and Enforce Subsidiary Guarantee
Agreement. Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Subsidiary Guarantee Agreement or any of the
Security Documents, it being understood and agreed that all powers, rights and
remedies
 
84

--------------------------------------------------------------------------------

 
hereunder and under the Subsidiary Guarantee Agreement and the Security
Documents may be exercised solely by the Administrative Agent, and (ii) in the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Administrative Agent,
as agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
 
Section 9.14 Secured Bank Product Obligations and Hedging Obligations.  No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Each Bank Product Provider and Lender-Related Hedge
Provider that obtains the benefits of Section 8.2, the Security Documents or any
Collateral by virtue of the provisions hereof or of any other Loan Document
shall be deemed to have consented to the provisions hereof, including without
limitation the provisions of Sections 9.9, 9.11 and 9.13  Notwithstanding any
other provision of this Article to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Product Obligations and
Hedging Obligations unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider or
Lender-Related Hedge Provider, as the case may be.
 


 
ARTICLE X                                
 


 
MISCELLANEOUS
 
Section 10.1 Notices.
 
(a) Written Notices.
 
(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:                             Healthways, Inc.
                                                          701 Cool Springs
Boulevard
                                                          Franklin, Tennessee
37067
                 Attention: Alfred Lumsdaine, Vice President and Chief Financial
Officer
                 Facsimile Number: (615) 665-7715


With a copy to:                          Bass, Berry & Sims PLC
      150 Third Avenue South, Suite 2800
 
85

--------------------------------------------------------------------------------

 
      Nashville, Tennessee 37201
          Attention: James S. Tate, Jr.
          Telecopy Number: (615) 742-6293


 
To the Administrative Agent:
SunTrust Bank

                                                          3333 Peachtree Road
NE, 7th Floor
                                                          Atlanta, Georgia 30326
                                                          Attention: Healthways
Account Manager
                                                          Facsimile Number:
(404) 926-5173
 
With a copy to:                          SunTrust Bank
          Agency Services
      303 Peachtree Street, N.E. / 25th Floor
          Atlanta, Georgia 30308
          Attention: Doug Weltz
          Telecopy Number: (404) 495-2170
 
      and
 
          King & Spalding LLP
          1180 Peachtree Street, N.W.
          Atlanta, Georgia 30309
         Attention: Carolyn Z. Alford
         Telecopy Number: (404) 572-5100
 
To SunTrust Bank as
Issuing Bank:                                          SunTrust Bank
          25 Park Place, N.E. /Mail Code 3706 /16th Floor
         Atlanta, Georgia 30303
         Attention: Standby Letter of Credit Dept.
         Telecopy Number: (404) 588-8129
 
To the Swingline Lender:                      SunTrust Bank
          Agency Services
      303 Peachtree Street, N.E. / 25th Floor
      Atlanta, Georgia 30308
      Attention: Doug Weltz
      Telecopy Number: (404) 495-2170
 
 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery or faxed,
be effective when delivered for overnight (next-day) delivery, or transmitted in
legible form by facsimile machine, respectively, or if mailed, upon the third
Business Day after the date deposited into the mails or if delivered, upon
delivery; provided, that notices delivered to the Administrative Agent, any
Issuing Bank or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section.
 
86

--------------------------------------------------------------------------------

 
 
                      (ii)           Any agreement of the Administrative Agent,
the Issuing Banks and the Lenders herein to receive certain notices by telephone
or facsimile is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Banks and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Banks or the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations shall not be affected in any way or to any extent by any failure of
the Administrative Agent, the Issuing Banks and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Banks and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Banks and the Lenders to be contained in any such telephonic or
facsimile notice.
 
           (b)           Electronic Communications.
 
(i)           Notices and other communications to the Administrative Agent, the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites).  Without limiting the foregoing, such notices and other
communications shall be deemed to have been delivered when the Borrower provides
notice to the Administrative Agent by e-mail that such materials are posted on
the Borrower’s website,  the website of the Securities and Exchange Commission
at www.sec.gov or on another website accessible to the Administrative
Agent.  The Borrower agrees that the Administrative Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower or any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby, available to the Lenders by posting such notices on
Intralinks or a substantially similar electronic system.  The foregoing shall
not apply to notices under Section 5.2 nor shall the foregoing apply to notices
to any Lender or any Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
 
(ii)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Certification of Public Information.  The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice from the Borrower shall not be posted on that portion of the
Platform designated for such Public Lenders unless the Borrower has indicated
that such document or notice does not contain Non-Public Information; provided,
that the provisions of this clause (c) shall not apply to any financial
statements, compliance certificates or Notices of
 
87

--------------------------------------------------------------------------------

 
Borrowing delivered by the Borrower.  The Borrower shall not be obligated to
designate any information provided to the Administrative Agent by or on behalf
of the Borrower as being suitable to make available to Public Lenders.  If the
Borrower has not indicated whether a document or notice delivered pursuant to
Section 5.1 or Section 5.2 contains Non-Public Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive Non-Public
Information.
 
(d)           Private Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including Unites States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws.  In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.
 
Section 10.2 Waiver; Amendments.
 
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent, any Issuing Bank or any Lender, shall oper­ate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exer­cise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclu­sive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or of any other
Loan Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance of a Letter of Credit
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than any separate letter agreement(s) relating to any fees
payable to the Administrative Agent or any of its Affiliates), nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required
Lenders, or the Borrower and the Administrative Agent with the consent of the
Required Lenders, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the spe­cific purpose for which given;
provided that, in addition to the consent of the Required Lenders, no amendment,
waiver or consent shall:
 
88

--------------------------------------------------------------------------------

 
 
(i)           increase the Commitment of any Lender without the written consent
of such Lender;
 
(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; provided that only
the consent of Required Lenders shall be required to (x) amend the definition of
“Default Interest” or to waive any obligation of the Loan Parties to pay Default
Interest or fees at the default rate or (y) to amend any financial covenant
herein (or any defined term used therein) even if the effect thereof would
reduce the interest payable on any Obligation or any fee payable hereunder;
 
(iii)           postpone the date fixed for any payment of any princi­pal of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby; provided that mandatory prepayments required
pursuant to Section 2.13(b), (c) or (d) may be postponed, delayed, reduced,
waived or modified with the consent of Required Lenders);
 
(iv)           change Section 2.22(b) or (c) or Section 8.2 in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;
 
(v)           change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
re­quired to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender;
 
(vi)           release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or
 
(vii)           release all or substantially all collateral (if any) securing
any of the Obligations, without the written consent of each Lender;
 
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.
 
(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).
 
(d) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrower and the Administrative Agent) if, upon giving effect
to such amendment and restatement, such Lender shall no longer be a party to
this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall have no
 
89

--------------------------------------------------------------------------------

 
other commitment or other obligation hereunder and such Lender shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement.
 
(e) Notwithstanding anything to the contrary herein, but without limiting
Section 2.25, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent, the Borrower
and the other Loan Parties (i) to add one or more additional credit facilities
to this Agreement, to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Exposure and any Incremental
Commitment and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.22(b) or (c)
or any other provision hereof relating to pro rata sharing of payments among the
Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in subsection (d) or clause (i) above.
 
Section 10.3 Expenses; Indemnification.
 
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and its
Affiliates (and any reasonably necessary local and regulatory counsel), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (regardless of whether the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket costs and
expenses (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of outside coun­sel) incurred by
the Administrative Agent in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however, that with respect to this clause (iii), the Borrower shall be
responsible only for the reasonable and documented out-of-pocket legal fees and
expenses of one outside counsel (and reasonably necessary local and regulatory
counsel) to the Administrative Agent, and (iv) the reasonable and documented
out-of-pocket fees, charges and disbursements of one additional counsel on
behalf of all Issuing Banks and Lenders (other than Administrative Agent)
incurred in connection with any of the matters referred to in clause (iii) above
(unless an actual conflict exists, in which case the Borrower shall pay for
additional necessary counsel to avoid such conflict).
 
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and expenses (including the reasonable fees, charges and
disbursements of one legal counsel to the Administrative Agent and any
reasonably necessary local or specialty counsel to the Administrative Agent and,
in the case of an actual or perceived conflict of interest, one additional
counsel for each group of similarly affected Indemnitees) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or
 
90

--------------------------------------------------------------------------------

 
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through Syntrak or any other Internet or intranet website,
except as a result of such Indemnitee’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and nonappealable
judgment.
 
(c) The Borrower shall pay, and hold the Administrative Agent, each Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, each Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.
 
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, an Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.
 
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.
 
(f) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
91

--------------------------------------------------------------------------------

 
 
Section 10.4 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $1,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
92

--------------------------------------------------------------------------------

 
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is of a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender or (z) such assignment is of a Revolving Commitment to another
Non-Defaulting Lender;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and
 
(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.
 
(iv)           Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(e).
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender
 
93

--------------------------------------------------------------------------------

 
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder (provided that
the consent of Participants shall not
 
94

--------------------------------------------------------------------------------

 
be required to (x) amend the definition of “Default Interest” or to waive any
obligation of the Loan Parties to pay Default Interest or fees at the default
rate or (y) to amend any financial covenant herein (or any defined term used
therein) even if the effect thereof would reduce the interest payable on any
Obligation or any fee payable hereunder); (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or any
fees hereunder or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date for the termination or reduction of any Commitment;
(iv) except as expressly permitted by this Agreement, change Section 2.22(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby; (v) change any of the provisions of Section 10.2(b) or the definition
of “Required Lenders” or “Required Revolving Lenders” or any other provision
hereof specifying the number or percentage of Lenders that are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; (vi) release all or substantially all of the guarantors,
or limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations.  Subject to subsection (g)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant agrees to be subject to Section
2.24 as though it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.21 as though it were a Lender.
 
(f) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register in the United States on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(g) A Participant shall not be entitled to receive any greater payment under
Sections 2.19 and 2.21 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.
 
(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
95

--------------------------------------------------------------------------------

 
 
Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) In accordance with Sections 5-1401 and 5-1402 of the New York General
Obligations Law, this Agreement and the other Loan Documents shall be construed
in accordance with and be governed by the law of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding  that is not subject to further appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
 
(c) The Borrower irrevocably and unconditionally waives any objection that it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender and Issuing Bank shall have the right, at any time or from time to time
upon the occurrence and during the continuance of an Event of Default, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to
 
96

--------------------------------------------------------------------------------

 
the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
or Issuing Bank to or for the credit or the account of the Borrower against any
and all Obligations held by such Lender or Issuing Bank, as the case may be,
irrespective of whether such Lender or Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.22(f) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender and Issuing Bank agree promptly
to notify the Administrative Agent and the Borrower after any such set-off and
any application made by such Lender or Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender and Issuing Bank agrees to apply all
amounts collected from any such set-off to the Obligations before applying such
amounts to any other Indebtedness or other obligations owed by the Borrower or
any of its Subsidiaries to such Lender or Issuing Bank.
 
Section 10.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent, the Lead Arrangers or any of their Affiliates
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of
executed signature pages to any Loan Document by facsimile or electronic mail
transmission shall be effective as delivery of manually executed counterparts
thereof.
 
Section 10.9 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.19, 2.20, 2.21, 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein and in the certificates, reports, notices and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
 
Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or
 
97

--------------------------------------------------------------------------------

 
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 10.11 Confidentiality. Each of the Administrative Agent, each Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses designated in writing
as confidential and provided to it by the Borrower or any Subsidiary, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries, except that such information may be
disclosed (i) to any Related Party of the Administrative Agent, any such Issuing
Bank or any such Lender, including accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the CUSIP Service Bureau or any similar
organization (v) to the extent that such information becomes publicly available
other than as a result of a breach of this Section, or that becomes available to
the Administrative Agent, any Issuing Bank, any Lender or any Related Party of
any of the foregoing on a nonconfidential basis from a source other than the
Borrower, (vi) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder, (vii) subject to execution by such Person of an agreement containing
provisions substantially similar to this Section, to (A) any pledgee referred to
in Section 10.4(h), (B) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (C) any actual or prospective party (or its Related Parties) to
any swap or derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, or (viii) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  In
the event of any conflict between the terms of this Section and those of any
other Contractual Obligation entered into with any Credit Party (whether or not
a Loan Document) prior to the Fifth Restatement Date, the terms of this Section
shall govern.
 
Section 10.12 Interest and Loan Charges Not to Exceed Maximum Amounts Allowed by
Law. Anything in this Agreement, the Security Documents or any of the other Loan
Documents to the contrary notwithstanding, in no event whatsoever, whether by
reason of advancement of proceeds of the Loans, acceleration of the maturity of
the unpaid balance of the Loans or otherwise, shall the interest and loan
charges agreed to be paid to any Lender for the use of the money advanced or to
be advanced hereunder exceed the maximum amounts collectible under applicable
laws in effect from time to time. It is understood and agreed by the parties
that, if for any reason whatsoever the interest or loan charges paid or
contracted to be paid by Borrower in respect of the Loans shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by any Lender that exceed such
maximum amounts shall be applied to the reduction of the principal balance of
the Loans and/or refunded to Borrower so that at no time shall the interest or
loan charges paid or payable in respect of the Loans exceed the maximum amounts
permitted from time to time by applicable law.
 
Section 10.13 U.S. Patriot Act Notification.  The Administrative Agent and each
Lender hereby notifies the Loan Parties that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of
 
98

--------------------------------------------------------------------------------

 
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
 
Section 10.14 Location of Closing.  Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York  10036.  Borrower acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York  10036.  All parties agree that closing of the
transactions contemplated by this Credit Agreement has occurred in New York.
 
Section 10.15 Amendment and Restatement.  Effective upon satisfaction of the
conditions set forth in Section 3.1, this Agreement amends, restates, supersedes
and replaces the Existing Credit Agreement in its entirety.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement and is
not, and is not intended by the parties to be, a novation of the Existing Credit
Agreement.  All rights and obligations of the parties shall continue in effect,
except as otherwise expressly set forth herein.  Without limiting the foregoing,
no Default or Event of Default existing under the Existing Credit Agreement as
of the Fifth Restatement Date shall be deemed waived or cured by this amendment
and restatement thereof, except to the extent that such Default or Event of
Default would not otherwise be a Default or Event of Default hereunder after
giving effect to the provisions hereof.  After giving effect to this amendment
and restatement, as of the Fifth Amendment Date, the Revolving Commitments and
the Term Loan Commitments of the Lenders under this Agreement are set forth on
Schedule II.  All references in the other Loan Documents to the Credit Agreement
shall be deemed to refer to and mean this Agreement, as the same may be further
amended, supplemented, and restated from time to time.  In addition to the
foregoing, the Subsidiary Guarantee Agreement and each Security Document, each
as amended or amended and restated as contemplated herein, shall remain in full
force and effect and shall continue to secure the Obligations.
 
Section 10.16 Currency Conversion.  All payments under this Agreement or any
other Loan Document shall be made in Dollars, except for Reimbursement
Obligations with respect to Letters of Credit issued in any Acceptable Currency
other than Dollars, which shall be repaid, including interest thereon, in such
Acceptable Currency.  If any payment by the Borrower or the proceeds of any
collateral shall be in a currency other than the currency required hereunder,
such amount shall be converted into the currency required hereunder at the rate
reasonably determined by the Administrative Agent or the Issuing Bank, as
applicable, as the rate quoted by it in accordance with methods customarily used
by such Person for such or similar purposes as the spot rate for the purchase by
such Person of the required currency with the currency of actual payment through
its principal foreign exchange trading office (including, in the case of the
Administrative Agent, any Affiliate) at approximately 11:00 A.M. (local time at
such office) two Business Days prior to the effective date of such conversion,
provided, that the Administrative Agent or the Issuing Bank, as applicable, may
obtain such spot rate from another financial institution actively engaged in
foreign currency exchange if the Administrative Agent or the Issuing Bank, as
applicable, does not then have a spot rate for the required currency.  The
parties hereto hereby agree, to the fullest extent that they may effectively do
so under applicable law, that (i) if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than the
currency required hereunder into the currency required hereunder any amount in
connection with the Obligations, then the conversion shall be made as provided
above on the Business Day before the day on which the judgment or award is
given, (ii) in the event that there is a change in the applicable conversion
rate prevailing between the Business Day before the day on which the judgment or
award is given and the date of payment, the Borrower will pay to the
Administrative Agent, for the benefit of the Issuing Banks and
 
99

--------------------------------------------------------------------------------

 
Lenders, such additional amounts (if any) as may be necessary to assure that the
amount paid on such date is the amount in such other currency, which when
converted at the conversion rate described herein on the date of payment, is the
amount then due in the currency required hereunder, and (iii) any amount due
from the Borrower under this Section 10.16 shall be due as a separate debt and
shall not be affected by judgment or award being obtained for any other sum due.
 
Section 10.17 Exchange Rates.
 
(a)           Determination of Exchange Rates.  Not later than 11:00 a.m. on
each Calculation Date or upon the occurrence of an Event of Default, if any
Letters of Credit are outstanding on such date in any Acceptable Currency other
than Dollars, the Administrative Agent shall (i) determine the Exchange Rate as
of such Calculation Date with respect to such Acceptable Currency as applicable
and (ii) give notice thereof to the Lenders and the Borrower.  The Exchange Rate
so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date or upon the occurrence of an Event of
Default (a “Reset Date”), as the case may be, and shall remain effective until
the next succeeding Reset Date, and shall for all purposes of this Agreement
(other than Section 10.16 or any other provision expressly requiring the use of
a more current Exchange Rate) be the Exchange Rate employed in determining the
Dollar Equivalent of any amounts of such Acceptable Currency (as applicable).


(b)           Notice of Foreign Currency Letters of Credit.   Not later than
11:00 a.m. on each date on which any Letter of Credit denominated in an
Acceptable Currency other than Dollars is made or issued, the Administrative
Agent shall (i) determine the Dollar Equivalent of the aggregate principal
amounts of the Letters of Credit denominated in Acceptable Currencies other than
Dollars and (ii) notify the Lenders and the Borrower of the results of such
determination.


Section 10.18 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby
 






 
(remainder of page left intentionally blank)
 

 
100

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
                                                                HEALTHWAYS, INC.
 
                                                                By:                /s/
Alfred Lumsdaine                                                        
                                                                Name:          Alfred
Lumsdaine
                                                                Title:           Chief
Financial Officer and Secretary


 



[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Administrative Agent, as an Issuing Bank, as Swingline Lender
and as a Lender


 
                                                                By:       /s/ Dana
Dhaliwal                                                                                                                         
                                                                Name:  Dana
Dhaliwal
             Title:  Director
 


 


 



[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender




                                                                By:         /s/ Joseph
M.
Schnorr                                                                                                                        
                                                                Name:             Joseph
M. Schnorr                                                           
                                                                Title:               Vice
President                                                         
 



[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as Co-Syndication Agent and a Lender




By:               /s/ William D.
Priester                                                                                                                 
Name:          William D.
Priester                                                       
Title:            Senior Vice
President                                                           
 


 


 



[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Documentation Agent and as a Lender




By:                 /s/ Dawn L.
LeeLum                                                                                                               
Name:            Dawn
L. LeeLum                                                            
Title:              Executive
Director                                                          
 



[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

PNC BANK NATIONAL ASSOCIATION, as a Lender




By:                /s/ John
Thurman                                                                                                                
Name:           John
Thurman                                                             
Title:             SVP                                                           
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK, as a Lender




By:                    /s/ Mark
Taylor                                                                                                            
Name:               Mark
Taylor                                                         
Title:                 SVP                                                       
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
CAPITAL BANK, N.A., as a Lender




By:                    /s/ Craig
Gardella                                                                                                            
Name:               Craig
Gardella                                                         
Title:                 SVP                                                       
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
REGIONS BANK, as a Lender




By:                   /s/ Gregory M.
Ratliff                                                                                                     
Name:              Gregory M.
Ratliff                                                          
Title:                Senior Vice
President                                                        
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
CADENCE BANK, N.A., as a Lender




By:                 /s/ William H.
Crawford                                                                                                              
Name:            William H.
Crawford                                                            
Title:               Executive
VP                                                         
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
FIRST TENNESSEE BANK, as a Lender




By:                  /s/ Cathy
Wind                                                                                                             
Name:             Cathy Wind                                                           
Title:               SVP                                                        
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
PINNACLE NATIONAL BANK, as a Lender




By:               /s/ Melissa Dawson for
Allison Jones                                                                                                               
Name:          Melissa
Dawson                                                              
Title:            Sr. Vice
President                                                            
 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
AVENUE BANK, as a Lender




By:                   /s/ Carol S.
Titus                                                                                                            
Name:              Carol S.
Titus                                                          
Title:                SVP                                                        

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


PRICING GRID
 
Pricing Level
Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
Applicable
Percentage for Letter of Credit Fees
Applicable Percentage for Commitment Fee
I
Greater than or equal to  3.50:1.00
3.00%
per annum
2.00%
per annum
3.00%
per annum
0.50%
per annum
II
Greater than or equal to 3.00:1.00 but less than 3.50:1.00
2.75%
per annum
1.75%
per annum
2.75%
per annum
0.45%
per annum
III
Greater than or equal to 2.50:1.00 but less than 3.00:1.00
2.50%
per annum
1.50%
per annum
2.50%
per annum
0.375%
per annum
IV
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
2.25%
per annum
1.25%
per annum
2.25%
per annum
0.35%
per annum
V
Greater than or equal to 1.50:1.00 but less  than 2.00:1:00
2.00%
per annum
1.00%
per annum
2.00%
per annum
0.30%
per annum
VI
Less than 1.50
1.75% per annum
0.75% per annum
1.75% per annum
0.30% per annum



 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
COMMITMENT AMOUNTS
 


 


 
Lender
Revolving Commitment
 
Term Loan Commitment
SunTrust Bank
$36,000,000
$36,000,000
U.S. Bank National Association
$32,500,000
$32,500,000
Fifth Third Bank
$32,500,000
$32,500,000
JPMorgan Chase Bank, N.A.
$25,000,000
$25,000,000
PNC Bank National Association
$17,500,000
$17,500,000
Compass Bank
$12,500,000
$12,500,000
Capital Bank, N.A.
$10,000,000
$10,000,000
Regions Bank
$10,000,000
$10,000,000
Cadence Bank, N.A.
$ 7,500,000
$ 7,500,000
First Tennessee Bank
$ 7,500,000
$ 7,500,000
Pinnacle National Bank
$ 6,000,000
$ 6,000,000
Avenue Bank
$ 3,000,000
$ 3,000,000
Total Commitments:
$200,000,000
$200,000,000



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.24
 
EXISTING LETTERS OF CREDIT
 




Credit Party
Name of Issuing Bank
LC Number
Amount
Beneficiary
Expiration Date
           
Healthways, Inc. for the account of American Whole Health Networks, Inc.
SunTrust Bank
F849352
$38,000.00
Humana Inc.
12/31/12
Healthways, Inc. for the account of American Whole Health Networks, Inc.
SunTrust Bank
F851247
$200,180.00
Humana Medical Plan
12/31/12
Healthways, Inc.
SunTrust Bank
F854643
$450,000.00
CIGNA
12/15/12
Healthways, Inc.
SunTrust Bank
F847503
$1,210,000.00
Travelers Indemnity Company
9/30/12
Healthways, Inc. for the account of American Whole Health Networks, Inc.
SunTrust Bank
F851451
$120,000.00
City of Des Moines, Iowa
12/31/12





 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 3.1(b)


EXCLUDED SUBSIDIARIES




Axonal Information Solutions, Inc.
StatusOne Health Systems, LLC
American Healthways Government Services, Inc.
American WholeHealth Networks IPA of New York, Inc.
Healthways WholeHealth Networks – Northeast, Inc.
Alignis of New York, Inc.
AlignisOne of New York IPA, Inc.
AlignisOne of New Jersey, Inc.
WholeHealthMD.com, LLC
Healthcare Dimensions PR, INc.
DIGOP, LLC

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.5(a)




LITIGATION MATTERS




For a description of material litigation involving the Borrower and its
Subsidiaries, the Borrower hereby incorporates by reference (i) Part II, Item 1
of the Borrower’s Quarterly Report on Form 10-Q for the quarterly period ended
March 31, 2012 (the “Form 10-Q”) and (ii) Footnote 9 to the Borrower’s unaudited
financial statements included in Part I, Item 1 of the Form 10-Q.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.14


SUBSIDIARIES




Domestic Subsidiaries


 
 
 
NAME OF SUBSIDIARY
 
 
STATE
OF ORG.
 
 
 
TYPE OF ENTITY
 
 
 
OWNED BY
 
 
 
OWNERSHIP PERCENTAGE
         
American Healthways Services, LLC*
DE
Limited liability company
Healthways, Inc.
100%
         
American Healthways Government Services, Inc.
DE
Corporation
Healthways, Inc.
100%
         
Healthways International, Inc.*
DE
Corporation
Healthways, Inc.
100%
         
CareSteps.com, Inc.*
DE
Corporation
Healthways, Inc.
100%
         
Axonal Information Solutions, Inc.
DE
Corporation
CareSteps.com, Inc.
100%
         
Clinical Decision Support, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
DIGOP, LLC
DE
Limited liability company
American Healthways Services, Inc.
100%
         
StatusOne Health Systems, LLC
DE
Limited liability company
American Healthways Services, Inc.
100%
         
Population Health Support, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
Healthways Health Support, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
MeYou Health, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
HealthHonors, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
Healthways Hawaii, LLC*
DE
Limited liability company
American Healthways Services, Inc.
100%
         
Navvis Healthcare, LLC*
MO
Limited liability company
American Healthways Services, Inc.
100%
         
Healthways Wholehealth Networks, Inc.*
DE
Corporation
Healthways Health Support, LLC
100%
         
Healthways HealthTrends, LLC*
DE
Limited liability company
Healthways Health Support, LLC
100%
         
Healthways QuitNet, LLC*
DE
Limited liability company
Healthways Health Support, LLC
100%
         
Healthcare Dimensions PR, Inc.
Puerto Rico
Corporation
Healthways Health Support, LLC
100%
         
WholeHealthMD.com, LLC
DE
Limited liability company
Healthways Heawth Support, LLC
100%
         
American WholeHealth Networks IPA of New York, Inc.
DE
Corporation
Healthways WholeHealth Networks, Inc.
100%
         
Healthways WholeHealth Networks - Northeast, Inc.
DE
Corporation
Healthways WholeHealth Networks, Inc.
100%
         
Alignis of New York, Inc.
NY
Corporation
Healthways WholeHealth Networks - Northeast, Inc.
100%
         
AlignisOne of New York IPA, Inc.
NY
Corporation
Healthways WholeHealth Networks - Northeast, Inc.
100%
         
AlignisOne of New Jersey, Inc.
NJ
Corporation
Healthways WholeHealth Networks - Northeast, Inc.
100%
         
Navvis Consulting, LLC*
MO
Limited liability company
Navvis Healthcare, LLC
100%
         
The Strategy Group, LLC*
VA
Limited liability company
Navvis Healthcare, LLC
100%
         
Ascentia Health Care Solutions, L.L.C.*
DE
Limited liability company
Navvis Healthcare, LLC
100%

* Loan Party








Foreign Subsidiaries


 
 
 
 
NAME OF SUBSIDIARY
 
STATE OR
JURISDICTION OF ORGANIZATION
 
 
 
 
OWNED BY
 
 
 
OWNERSHIP PERCENTAGE
       
Healthways International, S.a.ŕ.l.
Luxembourg
Healthways International, Inc.
100%
       
Healthways International, GmbH
Germany
Healthways International, S.a.ŕ.l.
100%
       
Healthways International, Ltd.
England and Wales
Healthways International, S.a.ŕ.l.
100%
       
Healthways Australia PTY LTD
Australia
Healthways International, S.a.ŕ.l.
100%
       
Healthways SAS
France
Healthways International, S.a.ŕ.l.
100%
       
Healthways Brasil Servicos de Consultoria Ltda.
Brazil
Healthways International, S.a.ŕ.l.
 
Healthways International, Inc.
799,999 shares
 
1 share
       
Healthways Wellness Services Private Limited
India
Healthways International, S.a.ŕ.l.
 
Healthways International, Inc.
9,999 shares
 
1 share




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1




EXISITING INDEBTEDNESS




Letters of Credit (all issued by SunTrust Bank)


LOC #
 
 Amount
 
Beneficiary
         
F849352
 
 $     38,000
 
Humana - Phoenix
         
F851247
 
 $   200,180
 
Humana - Florida
         
F847503
 
 $1,210,000
 
St Pauls Travelers
         
F851451
 
 $   120,000
 
City of Des Moines, Iowa
         
F854643
 
 $   450,000
 
Cigna
         





Other Indebtedness


Healthways, Inc. has a capital lease with EMC Global Financial Services for
certain of its technology hardware with a remaining principal balance of
$2,790,111.  The lease expires September 30, 2014.


Healthways, Inc. has financed insurance premiums with AFCO and currently has an
outstanding balance of $1,580,944 scheduled to be repaid in full on April 1,
2013.







 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2


EXISTING LIENS




Liens on bank deposits of Healthways Australia Pty Ltd securing Banker’s
Guarantees in the amounts of AUD 362,780 and AUD 599,612 issued by Bank of
America, NA, Sydney Australia Branch, for the account of Healthways Australia
Pty Ltd, for the benefit of ISPT Pty Ltd, supporting a lease of office space.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7.4


EXISTING INVESTMENTS, LOANS, ETC.




1.  
Healthways, Inc. owns a 15% membership interest in Blue Zones, LLC.



2.  
Healthways, Inc. has a 22% membership interest in D2 GH Holdco, LLC.



3.  
Healthways, Inc. has a minority ownership in M1 Holdings, LLC.



4.  
In accordance with that certain Purchase Agreement dated March 26, 2012 by and
among Ascentia Health Care Solutions L.L.C., its members and Navvis Healthcare,
LLC, Ascentia Health Care Solutions L.L.C. has agreed to make available a
$2,000,000 line of credit to Renaissance Management Company, Inc. for the
purposes of starting an accountable care organization.



5.  
Healthways International, Inc., provides funding for Healthways International ,
S.a.ŕ.l, through a preferred equity certificate issued by Healthways
International , S.a.ŕ.l., to Healthways International, Inc., in the amount of
Euro 12,700,000.






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF
ASSIGNMENT AND ACCEPTANCE


 
[date to be supplied]
 


 
Reference is made to the Fifth Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of June 8, 2012 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Healthways, Inc., a Delaware corporation,
the lenders from time to time party thereto and SunTrust Bank, as Administrative
Agent for such lenders.  Terms defined in the Credit Agreement are used herein
with the same meanings.
 
[name of assignor] (the “Assignor”) hereby sells and assigns, without recourse,
to [name of assignee] (the “Assignee”) designated below, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in (i) the Term
Loan of the Assignor on the Assignment Date, (ii) the Revolving Commitment of
the Assignor on the Assignment Date and (iii) the Revolving Loans owing to the
Assignor that are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.21(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
 
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and,  to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (iv) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
           From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date, unless otherwise agreed in
writing by the Administrative Agent.
 
This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.
 
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
 
Assignment
Date:                                                                                     
 
Legal Name of
Assignor:                                                                                     
 
Legal Name of
Assignee:                                                                                     
 
Assignee’s Address for
Notices:                                                                                     
 
Effective Date of
Assignment:                                                                                     
 
(“Effective
Date”):                                                                                     
 
 
 
 
 
 
 
Facility
 
 
 
 
 
 
 
Principal Amount
Assigned
Percentage Assigned of Term Loan/Revolving  Commitments (set forth, to at least
8 decimals, as a percentage of the aggregate Term Loans and the aggregate
Revolving Commitments of all Lenders  thereunder)
Revolving Commitment:
$
%
Term Loan
$
%



 
The terms set forth above are hereby agreed to:


[Name of Assignor], as Assignor




By: ______________________________
Name:
Title:


[Name of Assignee], as Assignee


By: ______________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consents to the within assignment1:


Healthways,
Inc.                                                                           SunTrust
Bank, asAdministrative Agent:




By: _____________________                              By:
________________________________                                                            
Name:                                                                           Name:
Title:                                                                            
Title:











--------------------------------------------------------------------------------

 
1 Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.3
 


 
NOTICE OF REVOLVING BORROWING
 
[Date]
 


 
SunTrust Bank
Attn: Agency Services
303 Peachtree Street, NE, 25th Floor
Atlanta, GA 30308


To Whom It May Concern:


Reference is made to the Fifth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of June 8, 2012 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the Lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:
 
 
(A)  
Aggregate principal amount of Revolving
Borrowing:   _______________________________________                                                                                                                  

 
 
(B)  
Date of Revolving Borrowing (which is a Business Day):
_______________________________________

 
 
(C)  
Interest Rate basis: _______________________________________
 

 
   (D)Interest Period:
_______________________________________                                                                                                                     
 
           (E)Location and number of Borrower’s account to which proceeds of
Revolving Borrowing are to be
disbursed:_________________________________________


The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), and (c) of Section 3.2 of the Credit Agreement are
satisfied.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

Very truly yours,


HEALTHWAYS, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           

 





